Exhibit 10.20

 

 

 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

TRANSCAT, INC.,

TTE LABORATORIES, INC.

BENJAMIN LEVERONE

and

MICHAEL ANEMA

 

Dated as of February 21, 2020

 

  

 

 



--------------------------------------------------------------------------------





Table of Contents

Article I Definitions 1 1.1 Definitions       1 1.2 Accounting Terms 7 1.3 Other
Definitional Provisions 7 Article II Purchase and Sale 7 2.1 Transfer of
Purchased Assets 7 2.2 Excluded Assets 9 2.3 Use of Seller’s Name and Phone
Numbers 9 2.4 Purchase Price 9 2.5 Payment of Purchase Price 9 2.6 Adjustment to
Purchase Price 10 2.7 Escrow 11 2.8 Repayment of Indebtedness 12 2.9 Payment of
Transaction Expenses 12 Article III Liabilities and Contracts 12 3.1 No
Assumption of Liabilities or Contracts 12 3.2 Liabilities Assumed 12 Article IV
Seller’s and Shareholders’ Representations and Warranties 13 4.1 Organization,
Standing and Power 13 4.2 Authority for Transaction 13 4.3 No Conflict 13 4.4
Financial Statements 14 4.5 No Undisclosed Liabilities 14 4.6 Absence of Certain
Changes 15 4.7 Title 15 4.8 Compliance with Laws; Permits 15 4.9 Condition and
Sufficiency of Purchased Assets 16 4.10 Privacy Laws and Data Protection 16 4.11
Accounts Receivable 17 4.12 Inventory 17 4.13 Intellectual Property 17 4.14
Assigned Contracts 18 4.15 Other Contracts 19 4.16 Legal Proceedings 19 4.17 Tax
Matters 19 4.18 Insurance 19 4.19 Labor Relations and Employment Issues 20 4.20
Employee Benefits 21 4.21 Environmental Matters 23 4.22 Real Property 23 4.23
Product and Service Warranties 24 4.24 Relationship with Customers and Suppliers
24 4.25 Officers, Directors and Shareholders 25 4.26   Brokers and Finders   25
4.27   Material Misstatements or Omissions   25

i

--------------------------------------------------------------------------------




Article V Buyer’s Representations and Warranties       25 5.1           
Organization, Standing and Power 25 5.2 Authority for Transaction 25 5.3 No
Conflict 25 5.4 Legal Proceedings 26 5.5 Brokers and Finders 26 5.6 Solvency 26
5.7 Financial Capacity 26 5.8 Material Misstatements or Omissions 26 Article VI
Survival and Indemnification 27 6.1 Survival or Representations, Warranties and
Covenants 27 6.2 Indemnification by Seller and Shareholders 27 6.3
Indemnification by Buyer 28 6.4 Limitations 28 6.5 Indemnification Claim
Procedures 29 6.6 Recoupment Against Escrow 31 6.7 Tax Treatment of
Indemnification Payments 31 6.8 Effect of Investigation 31 Article VII Closing
32 7.1 Closing 32 7.2 Closing Deliveries of Seller and Shareholders 32 7.3
Closing Deliveries of Buyer 33 Article VIII Further Covenants 34 8.1 Taxes 34
8.2 Expenses of the Parties 34 8.3 Confidentiality 34 8.4 Non-Disclosure;
Non-Solicitation and Non-Competition 34 8.5 Consulting Agreements 35 8.6 Notices
to and Consents of Third Parties 35 8.7 Further Assurances 35 8.8 Employees and
COBRA Compliance 36 8.9 Uncollected Receivables 36 Article IX General Provisions
37 9.1 Amendment and Waiver 37 9.2 Assignment 37 9.3 Notices 37 9.4 Binding
Effect 38 9.5 Governing Law; Venue 38 9.6 Effect of Agreement 38 9.7
Severability 38 9.8 Negotiated Transaction 38 9.9 Headings; Counterparts 38

ii

--------------------------------------------------------------------------------



Asset Purchase Agreement

This Asset Purchase Agreement, dated as of February 21, 2020 is made by and
among Transcat, Inc., an Ohio corporation (“Buyer”), TTE Laboratories, Inc, a
Massachusetts corporation (“Seller”), and Benjamin Leverone and Michael Anema
(each, a “Shareholder” and, collectively, “Shareholders”). Buyer, Seller and
Shareholders are collectively referred to herein as the “Parties”, and each is a
“Party.”

RECITALS:

A. Seller wishes to sell, transfer and assign to Buyer, and Buyer wishes to
purchase from Seller, the Purchased Assets (as defined in Section 1.1), subject
to the terms and conditions set forth in this Agreement.

B. Shareholders are all of the shareholders of Seller and collectively own, in
the aggregate, 100% of the issued and outstanding capital stock of Seller.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE I
DEFINITIONS

1.1 Definitions. As used in this Agreement and, unless the context requires
otherwise, in each other agreement, document or instrument delivered under or in
connection with this Agreement:

“Accounting Referee” shall have the meaning set forth in Section 2.6(b).

“Accounts Receivable” has the meaning given to it in Section 2.1(d).

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

“Adverse Effect” means, with respect to Seller, an effect in the condition
(financial or otherwise), properties, assets, liabilities, rights, obligations,
Business or prospects of Seller, which effect, individually or in the aggregate,
is materially adverse to such condition, properties, assets, liabilities,
rights, obligations, operations, Business or prospects of Seller, or which is
materially adverse to Seller’s ability to consummate the transactions
contemplated hereby.

“Affiliate” means, with respect to a Party, any Person that directly or
indirectly controls, is controlled by, or under common control with, such Party.

“Agreement” means this Asset Purchase Agreement, together with all Exhibits and
Schedules hereto.

“Anti-Corruption Laws” means the US Foreign Corrupt Practices Act and any other
applicable anti-corruption Laws.

--------------------------------------------------------------------------------



“Assigned Contracts” has the meaning given to it in Section 2.1(f).

“Assignment and Assumption Agreement” has the meaning given to it in Section
7.2(d).

“Assumed Liabilities” has the meaning given to it in Section 3.2.

“Balance Sheet Date” means December 31, 2019.

“Benefits Transition Period” has the meaning given to it in Section 8.8.

“Business” means Seller’s business of providing calibration and repair services
for pipettes and other liquid handling devices, scales and balances, and related
product sales.

“Buyer” has the meaning given to it in the preamble.

“Buyer Indemnified Parties” has the meaning given to it in Section 6.2

“Closing” means the closing of the purchase and sale hereunder.

“Closing Date” means the date of the Closing, as defined in Section 7.1.

“Closing Date Indebtedness” has the meaning given to it in Section 2.8.

“Closing Date Working Capital” means the value, as of the Closing, of the
portion of the Purchased Assets which would be identified as current assets,
less the aggregate amount of current Liabilities included in the Assumed
Liabilities, all as determined in accordance with GAAP and in accordance with
the terms and conditions of, and subject to the adjustments described in,
Section 2.6 and Schedule 2.6.

“Closing Statement” has the meaning given to it in Section 2.4.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, Section 4980B of the Code, Title I Part 6 of ERISA, and any similar
state group health plan continuation Law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consulting Agreements” has the meaning given to it in Section 8.5.

“Contracts” means and includes all contracts, subcontracts, agreements, leases,
options, notes, bonds, mortgages, indentures, deeds of trust, collateral
assignments of lease and rights, guarantees, warranties, licenses, franchises,
permits, purchase orders, arrangements, transactions, commitments, undertakings
and understandings of every kind, written or oral.

“Customer” has the meaning given to it in Section 4.24.

“Deemed Acceptance” has the meaning given to it in Section 6.5(b).

“Dispute Notice” has the meaning given to it in Section 6.5(b).

2

--------------------------------------------------------------------------------



“Employee Benefit Plan” has the meaning given to it in Section 4.20.

“Encumbrances” means and includes all liens, options, pledges, mortgages,
security interests, charges, adverse claims, rights, restrictions, burdens and
encumbrances of every kind.

“Environmental Laws” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Substance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person that is a member of “controlled group of
corporations” with, or is under “common control” with, or is a member of the
same “affiliated service group” with Seller, as defined in Section 414 of the
Code or is otherwise required to be aggregated with Seller under Section 414(o)
of the Code.

“Escrow Amount” has the meaning given to it in Section 2.7.

“Escrow Period” means the period beginning on the Closing Date and ending on the
first anniversary of the Closing Date.

“Estimated Adjusted Purchase Price” means (i) the Purchase Price, plus (ii) the
amount, if any, by which the Estimated Closing Date Working Capital exceeds the
Target Working Capital Ceiling, minus (iii) the amount, if any, by which the
Estimated Closing Date Working Capital is less than the Target Working Capital
Floor. For the avoidance of doubt, if the Estimated Closing Date Working Capital
equals or exceeds the Target Working Capital Floor but is less than or equal to
the Target Working Capital Ceiling, then there shall be no adjustment to the
Purchase Price in respect of Estimated Closing Date Working Capital.

“Estimated Closing Date Working Capital” has the meaning given to it in Section
2.6(a).

“Excluded Assets” has the meaning given to it in Section 2.2.

“Existing Leases” has the meaning given to it in Section 4.22(b).

“Final Adjusted Purchase Price” means (i) the Purchase Price, plus (ii) the
amount, if any, by which the Final Closing Date Working Capital exceeds the
Target Working Capital Ceiling, minus (iii) the amount, if any, by which the
Final Closing Date Working Capital is less than the Target Working Capital
Floor. For the avoidance of doubt, if the Final Closing Date Working Capital
equals or exceeds the Target Working Capital Floor but is less than or equal to
the Target Working Capital Ceiling, then there shall be no adjustment to the
Purchase Price in respect of Final Closing Date Working Capital.

3

--------------------------------------------------------------------------------



“Final Closing Date Working Capital” has the meaning given to it in Section
2.6(b).

“Final Resolution” has the meaning given to it in Section 6.6.

“Financial Statements” has the meaning given to it in Section 4.4.

"Fraud" shall mean an actual and intentional misrepresentation of fact with
respect to the making of the representations and warranties set forth in Article
IV (Seller’s and Shareholders’ Representations and Warranties) or Article V
(Buyer’s Representations and Warranties), as applicable.

“Fundamental Cap” has the meaning given to it in Section 6.4(c).

“Fundamental Representation” has the meaning given to it in Section 6.1.

“GAAP” means, at any time, United States generally accepted accounting
principles, methods and practices, consistently maintained and applied
throughout the periods referenced.

“General Cap” has the meaning given to it in Section 6.4(c).

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Government Official” means (i) any director, officer, employee, agent or
representative (including anyone elected, nominated, or appointed to be an
officer, employee, or representative) of any Governmental Authority, or anyone
otherwise acting in an official capacity on behalf of a Governmental Authority;
(ii) any candidate for public or political office; (iii) any royal or ruling
family member; or (iv) any agent or representative of any of those persons
listed in subcategories (i) through (iii).

“Hazardous Substance” means any (a) substance, gas, material or chemical which
poses or may pose a hazard to human health or safety, (b) toxic substance or
hazardous waste, substance or related material, or any pollutant or contaminant,
or (c) asbestos, urea formaldehyde foam insulation, petroleum and petroleum
by-products and which, in each case described above in (a), (b) and (c), is now
subject to any Environmental Law.

“Indebtedness Repayment Amount” has the meaning given to it in Section 2.8.

“Indemnified Party” has the meaning given to it in Section 6.5(a).

“Indemnifying Party” has the meaning given to it in Section 6.5(a).

4

--------------------------------------------------------------------------------



“Intellectual Property” has the meaning given to it in Section 4.13(a).

“Inventory” has the meaning given to it in Section 2.1(c).

“IT Systems” has the meaning given to it in Section 4.13(g).

“Knowledge” means, with respect to an individual, the actual knowledge of such
individual after due inquiry or, with respect to a Person that is not an
individual, the actual knowledge of the officers and management of such Person
after due inquiry.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, or other requirement of any
Governmental Authority.

“Leased Real Property” has the meaning given to it in Section 4.22.

“Liability” means any liability, obligation, claim against or Contract of Seller
of any kind or nature, at any time existing or asserted, whether or not accrued,
whether fixed, contingent or otherwise, whether known or unknown, and whether or
not recorded on the books and records of Seller, arising out of or by reason of
this or any other transaction or event occurring prior or subsequent to the
Closing.

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder.

“MFA Fee” has the meaning given to it in Section 2.9.

“MFA Securities” has the meaning given to it in Section 2.9.

“Notice of Claim” has the meaning given to it in Section 6.5(a).

“Ordinary Course of Business” means, with respect to Seller, the ordinary course
of business consistent with Seller’s past custom and practice (including with
respect to quantity and frequency).

“Party” or “Parties” have the meanings given to such terms in the preamble.

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

“Person” means and includes any individual, partnership, corporation, trust,
unincorporated organization or other entity or Government Authority.

“Personal Information” means the type of information regulated or subject to
Privacy Laws and collected, used, disclosed or retained by Seller including
information regarding Seller’s clients, customers, suppliers, employees, agents,
dependent and independent contractors including an individual’s name, address,
age, gender, identification or social insurance number, income, citizenship,
employment, assets, liabilities, payment records, credit information, personal
and professional references and health and/or medical records.

5

--------------------------------------------------------------------------------



“Privacy Laws” means all applicable Laws governing the collection, use,
disclosure or retention of Personal Information.

“Pro Rata Share” means, with respect to each Shareholder, such Shareholder’s pro
rata share of the outstanding capital stock of Seller as of the Closing Date,
which are as follows: Benjamin Leverone - ninety five percent (95%); and Michael
Anema - five percent (5%).

“Purchased Assets” means the assets being purchased and sold hereunder, as
defined in Section 2.1.

“Purchased IP” has the meaning given to it in Section 4.13(b).

“Purchase Price” has the meaning given to it in Section 2.4.

“Purchase Price Allocation” has the meaning given to it in Section 2.4.

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Restrictive Covenant Agreement” has the meaning given to it in Section 8.4.

“Restrictive Covenant Payment” has the meaning given to it in Section 2.5(b).

“Seller” has the meaning given to it in the preamble.

“Seller Indemnified Parties” has the meaning given to it in Section 6.3.

“Shareholders” has the meaning given to it in the preamble.

“Solvent” shall mean, with respect to any Person, that (a) the fair saleable
value of the property of such Person and its Subsidiaries is, on the date of
determination, greater than the total amount of liabilities of such Person and
its Subsidiaries as of such date, (b) such Person and its Subsidiaries are able
to pay all liabilities of such Person and its Subsidiaries as such liabilities
mature, and (c) such Person and its Subsidiaries do not have unreasonably small
capital for conducting the business theretofore or proposed to be conducted by
such Person and its Subsidiaries. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Cap” has the meaning given to it in Section 6.4(c).

“Special Representation” has the meaning given to it in Section 6.1.

“Target Working Capital Ceiling” means $984,280.

6

--------------------------------------------------------------------------------



“Target Working Capital Floor” means $805,320.

“Tax Clearance Certificate” has the meaning given to it in Section 8.1(c).

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Third Party Action” has the meaning given to it in Section 6.5(d).

“Threshold” has the meaning given to it in Section 6.4(d).

“Transaction Documents” means this Agreement, the Escrow Agreement, the
Consulting Agreements, the Restrictive Covenant Agreement, the Assignment and
Assumption Agreement, the bill of sale and the other agreements and instruments
required to be delivered at the Closing pursuant to Section 7.2 or Section 7.3.

1.2 Accounting Terms. As used in this Agreement and, unless the context requires
otherwise, in each other agreement, document or instrument delivered under or in
connection with this Agreement, all accounting terms not otherwise defined
herein or therein shall have the meanings assigned to them in accordance with
GAAP.

1.3 Other Definitional Provisions. Unless the context requires otherwise,
references to “Articles” and “Sections” are to the Articles or Sections of this
Agreement, and references to “Exhibits” and “Schedules” are to the Exhibits and
Schedules annexed hereto. Any of the terms defined in this Article I may, unless
the context requires otherwise, be used in the singular or the plural depending
on the reference. Wherever used herein, the masculine pronoun shall include the
feminine and the neuter, as appropriate in the context. With respect to any
matter or thing, “including” or “includes” means including but not limited to
such matter or thing. All references to currency contained in this Agreement
shall be to United States currency. Except as otherwise specifically provided in
this Agreement, all references to numbers of “days” shall mean calendar days.

ARTICLE II
PURCHASE AND SALE

2.1 Transfer of Purchased Assets. Subject to all of the terms and conditions of
this Agreement, at the Closing Seller shall sell, transfer, convey, assign and
deliver to Buyer, free and clear of all Encumbrances, and Buyer shall purchase
and accept from Seller, all of the assets, of every nature and description
whatsoever and wherever situated, tangible or intangible, owned by Seller on the
Closing Date (collectively, the “Purchased Assets”), including the following
(but excluding the Excluded Assets):

7

--------------------------------------------------------------------------------



(a) Seller’s leasehold interest in the Leased Real Property;

(b) all of Seller’s tangible personal property, including equipment, machinery,
furniture, fixtures, leasehold improvements, vehicles and supplies, including,
without limitation, those described in Schedule 2.1(b), together with related
product warranties;

(c) all of Seller’s inventory, repair parts and supplies, work in progress and
finished goods (collectively, the “Inventory”);

(d) all of Seller’s accounts receivable and notes receivable and interest
receivable thereon (collectively, the “Accounts Receivable”);

(e) all of Seller’s deposits (excluding security deposits and refunds) and
prepaid expenses, all as more particularly described in Schedule 2.1(e);

(f) all of Seller’s interest in and to all of the Contracts identified in
Schedule 2.1(f) (collectively, the “Assigned Contracts”);

(g) all of Seller’s interest in and to (1) all patents, applications for
patents, copyrights, license agreements (including software license agreements),
assumed names, trade names, trademark and/or service mark registrations,
applications for trademark and/or service mark registrations, trademarks and
service marks of Seller, as more particularly described in Schedule 2.1(g), and
all variants thereof, including all of Seller’s rights to use the names “TTE
Laboratories” and “www.pipettes.com”, to the exclusion of Seller; (2) all of
Seller’s rights in and to customer information, customer lists, and
candidate/prospect lists; (3) all telephone numbers, fax numbers, telephone
directory advertising, web sites, domain names, domain leases, social media
accounts, and e-mail addresses used or held for use in the Business, all as
identified on Schedule 2.1(g); (4) all of Seller’s other proprietary
information, including trade secrets, know-how, product designs and
specifications, operating data and other information pertaining to the Business;
and (5) the goodwill associated with the Business;

(h) all Permits necessary for or incident to the operation of the Business, to
the extent assignable;

(i) all of Seller’s business and operational records relating to the Business,
including employee records (to the extent permitted under applicable Law),
office and sales records, blueprints, marketing strategies, business plans,
studies and inventory lists and records (but expressly excluding Seller’s
capital stock records, corporate minute books, bank account records and Tax
Returns); and

(j) all other assets of Seller, not described above, which are either (1)
reflected on the Financial Statements and not disposed of by Seller in the
Ordinary Course of Business between the Balance Sheet Date and the Closing Date,
or (2) acquired by Seller in the Ordinary Course of Business between the Balance
Sheet Date and the Closing Date.

8

--------------------------------------------------------------------------------



2.2 Excluded Assets. Notwithstanding the provisions of Section 2.1, the
“Purchased Assets” shall not include, and Buyer shall not acquire hereunder
(collectively, the “Excluded Assets”): (i) any of the shares of the capital
stock of Seller, (ii) any Employee Benefit Plan, or any interest therein or
right thereunder (including, without limitation, any assets of any Employee
Benefit Plans), (iii) Seller’s stock records, company minute books, bank account
records and Tax Returns, (iv) Seller’s cash, cash-equivalents and securities
(including, but not limited to, Seller’s security deposits, whether related to
the Leased Real Property or otherwise, and refunds), or (v) the assets
identified on Schedule 2.2.

2.3 Use of Seller’s Name and Phone Numbers. In furtherance of the purchase and
sale of the Purchased Assets hereunder, within two (2) business days from the
Closing Date, Seller and Shareholders shall cause Seller’s corporate name to be
changed to a name completely dissimilar to “TTE Laboratories, Inc.”, and
thereafter shall not adopt, use, cause to be used, or approve or sanction the
use of such name, or any name so similar as to cause confusion therewith, or any
other trade name or assumed name listed in Schedule 2.1(g). Promptly after the
Closing, Seller shall discontinue use of its existing business telephone numbers
and shall take all reasonable action (at no cost to Seller) and sign all
documents as may be reasonably necessary to make such telephone numbers
available for use by Buyer.

2.4 Purchase Price. Subject to the provisions of this Agreement (including,
without limitation, the adjustments set forth in Section 2.6), the total
purchase price for the Purchased Assets and the Restrictive Covenant Agreement
shall be $12,300,000 (the “Purchase Price”). The Purchase Price shall be
allocated among the Purchased Assets and to the Restrictive Covenant Agreement
in the manner described in Schedule 2.4, subject to modification based on
adjustments to the Purchase Price pursuant to Section 2.6 or as otherwise agreed
upon in writing by Buyer and Seller (the “Purchase Price Allocation”). The
Purchase Price shall be payable to Seller and Shareholders in accordance with
the provisions of Section 2.5. At the Closing, the Parties shall execute a funds
flow memorandum and closing statement in a form acceptable to the Parties (the
“Closing Statement”) that sets forth the calculation of the Closing Cash Payment
pursuant to Section 2.5(a). The Purchase Price Allocation is intended to comply
with the requirements of Section 1060 of the Code. Seller and Buyer shall file
Form 8594 with their respective Tax Returns consistent with such Purchase Price
Allocation. Buyer and Seller shall treat and report the transaction contemplated
by this Agreement in all respects consistently for purposes of any federal,
state or local Taxes, including the calculation of gain, loss and basis with
reference to the Purchase Price Allocation. Buyer and Seller shall not take any
action or position inconsistent with the obligations set forth in this Section
2.4, except as may otherwise be required by applicable Law.

2.5 Payment of Purchase Price. Subject to the adjustment described in Section
2.6 and all of the terms and conditions of this Agreement, at the Closing:

(a) Buyer shall pay to Seller, by wire transfer of immediately available funds
to an account designated in writing by Seller, an amount (the “Closing Cash
Payment”) equal to (i) the Estimated Adjusted Purchase Price, (ii) less the
Escrow Amount, (iii) less the Restricted Covenant Payment, (iv) less the
Indebtedness Repayment Amount; (v) less the MFA Fee.

9

--------------------------------------------------------------------------------



(b) Buyer shall pay to Shareholders the aggregate sum of $100,000 (collectively,
the “Restrictive Covenant Payment”), by wire transfer of immediately available
funds to an account or accounts designated in writing by Shareholders, in
consideration for each Shareholder’s execution and delivery of the Restrictive
Covenant Agreement, which Restrictive Covenant Payment shall be allocated
between Shareholders based on their respective Pro Rata Shares or as otherwise
agreed upon by Shareholders;

(c) Buyer shall pay the Indebtedness Repayment Amount in accordance with Section
2.8;

(d) Buyer shall pay the Escrow Amount to the Escrow Agent in accordance with
Section 2.7;

(e) Buyer shall pay the MFA Fee in accordance with Section 2.9.

2.6 Adjustment to Purchase Price. The Purchase Price shall be subject to
adjustment in accordance with the following procedures:

(a) Prior to the Closing Date, Seller shall deliver to Buyer a good faith
estimate of the Closing Date Working Capital, which shall be determined in
accordance with GAAP and in accordance with the sample calculation set forth in
Schedule 2.6 (the “Estimated Closing Date Working Capital”) and which the
Parties shall use for purposes of determining the Estimated Adjusted Purchase
Price. Seller shall include with such estimate, statements setting forth in
detail the Purchased Assets (including, without limitation, an itemized list of
Accounts Receivable, with aging schedule, and prepaid expenses) and the Assumed
Liabilities included in its calculation of the Estimated Closing Date Working
Capital. The Estimated Closing Date Working Capital shall be adjusted as
necessary on the Closing Date to reflect any adjustments reasonably requested by
Buyer and satisfactory to Seller in its reasonable discretion.

(b) Within sixty (60) days after the Closing Date, Buyer shall prepare and
deliver to Seller the calculation of the Closing Date Working Capital. The
calculation of Closing Date Working Capital shall be prepared in accordance with
GAAP and in accordance with the sample calculation set forth in Schedule 2.6.
Buyer’s calculation of the Closing Date Working Capital shall be final and
binding on the Parties for purposes of this Section 2.6 unless, within ten (10)
business days after delivery thereof to Seller, Seller delivers to Buyer a
written notice of dispute specifying in reasonable detail the items in dispute.
After delivery of such a dispute notice, Seller and Buyer shall promptly
negotiate in good faith to reach agreement on the disputed items or amounts in
order to determine, as may be required, the amount of Closing Date Working
Capital, which amount shall not be less than the amount thereof shown in Buyer’s
calculation delivered pursuant to this Section 2.6(b) nor more than the amount
thereof shown in Seller’s calculation of the Estimated Closing Date Working
Capital delivered pursuant to Section 2.6(a). If, during such period, Seller and
Buyer are unable to reach such agreement, they shall promptly thereafter cause
an independent certified public accounting firm mutually acceptable to the
Parties (the “Accounting Referee”) to review this Agreement and the disputed
items or amounts for the purpose of calculating Closing Date Working Capital. In
making such calculation, the Accounting Referee shall consider only those still
unresolved items or amounts in Buyer’s calculation of Closing Date Working
Capital as to which Seller has duly objected in accordance with this Section
2.6(b). The Accounting Referee shall deliver to Seller and Buyer, as promptly as
practicable (but in any case no later than thirty (30) days from the date of
engagement of the Accounting Referee), a report setting forth such calculation.
Such report shall be final and binding upon Seller and Buyer. The cost of such
review and report shall be borne by the Party whose determination of the Closing
Date Working Capital (as set forth in the statement submitted by Buyer pursuant
to Section 2.6(a) or in Seller’s notice of disagreement delivered in accordance
with this Section 2.6(b)) was furthest from the determination of the Final
Closing Date Working Capital determined by the Accounting Referee, or equally if
the determination of the Final Closing Date Working Capital by the Accounting
Referee is equidistant between the determinations of Buyer and Seller. The
Closing Date Working Capital finally determined under this Section 2.6(b) shall
be referred to as the “Final Closing Date Working Capital”.

10

--------------------------------------------------------------------------------



(c) The Purchase Price shall be subject to adjustment, upwards or downwards,
based on the Final Closing Date Working Capital, as follows:

(i) If the Final Adjusted Purchase Price is less than the Estimated Adjusted
Purchase Price, then Seller and Shareholders, jointly, shall pay to Buyer the
amount of such deficiency pursuant to the provisions of Section 2.6(c)(iii) (or
authorize Buyer in writing to receive payment of such amount from the Escrow
Amount in accordance with Section 6.6). If Seller and Shareholders fail to pay
when due the amount due from them pursuant to this Section then, in addition to
any other rights and remedies available to Buyer (and notwithstanding any
failure by Seller and Shareholders to authorize such payment as provided above),
Buyer shall have the right to receive payment of such amount from the Escrow
Amount, subject to and in accordance with the terms of Section 6.6.

(ii) If the Final Adjusted Purchase Price is greater than the Estimated Adjusted
Purchase Price, then Buyer shall pay to Seller an amount equal to such excess,
pursuant to the provisions of Section 2.6(c)(iii).

(iii) Payments in respect of this Section 2.6(c) shall be made within ten (10)
business days of the final determination of the Final Closing Date Working
Capital pursuant to the provisions of this Section 2.6 by wire transfer of
immediately available funds to such account or accounts as may be designated in
writing by the Party entitled to such payment at least two (2) business days
prior to such payment date. Any reduction or increase in the Purchase Price made
pursuant to this Section 2.6 shall be treated by the Parties as an adjustment to
the Purchase Price for income tax purposes, and the Parties shall adjust the
allocation of the Purchase Price as necessary to reflect such adjustment.

2.7 Escrow. At the Closing, Buyer shall pay to the Escrow Agent the sum of
$1,230,000 (the “Escrow Amount”). The Escrow Agent shall hold the Escrow Amount
pursuant to an escrow agreement among Buyer, Seller and the Escrow Agent in
substantially the form attached hereto as Exhibit A (the “Escrow Agreement”),
during the Escrow Period (or as otherwise set forth in this Agreement or the
Escrow Agreement), as security for the obligations of Seller and Shareholders
pursuant to Section 2.6, Section 6.2 and Section 8.9. Upon termination of the
Escrow Period, the balance of the Escrow Amount, if any, remaining in escrow
shall be distributed to Seller, subject to and in accordance with the terms of
the Escrow Agreement and this Agreement including, without limitation, Section
6.6.

11

--------------------------------------------------------------------------------



2.8 Repayment of Indebtedness. Seller hereby authorizes and directs Buyer to pay
at the Closing, on Seller’s behalf, the outstanding Liabilities of Seller as of
the Closing Date that are secured by any Encumbrances on the Purchased Assets as
set forth on Schedule 2.8 (the “Closing Date Indebtedness”). Seller has
delivered to Buyer (a) payoff statements indicating the full payoff amounts
(including principal, interest, prepayment penalties or fees, and all other
charges due or payable in connection with the payoff of the Closing Date
Indebtedness) of the Closing Date Indebtedness (collectively, the “Indebtedness
Repayment Amount”) and (b) wire instructions for the repayment of the
Indebtedness Repayment Amount. At the Closing, Buyer shall pay or cause to be
paid to the holders of the Closing Date Indebtedness, in accordance with the
payoff statements and wire instructions so provided by Seller, the Indebtedness
Repayment Amount, and Buyer’s payment of the Indebtedness Repayment Amount shall
be treated as payment of the Purchase Price payable to Seller pursuant to this
Agreement, to the full extent of the Indebtedness Repayment Amount so paid by
Buyer.



2.9 Payment of Transaction Expenses. Seller hereby authorizes and directs Buyer
to pay at the Closing, on Seller’s behalf, the outstanding Liabilities of Seller
as of the Closing Date to MFA Securities, LLC (“MFA Securities”) relating to the
transactions contemplated by this Agreement (the “MFA Fee”). Seller has
delivered to Buyer an invoice from MFA Securities setting forth the MFA Fee and
including wire instructions for the payment of the MFA Fee. At the Closing,
Buyer shall pay or cause to be paid to MFA Securities, on Seller’s behalf and in
accordance with the wire instructions so provided by Seller, the MFA Fee, and
Buyer’s payment of the MFA Fee shall be treated as payment of the Purchase Price
payable to Seller pursuant to this Agreement, to the full extent of the MFA Fee
so paid by Buyer.

ARTICLE III
LIABILITIES AND CONTRACTS

3.1 No Assumption of Liabilities or Contracts. It is expressly understood and
agreed that Buyer does not assume nor shall it be liable for any Liability other
than the Assumed Liabilities that Buyer expressly assumes under Section 3.2.
Seller shall pay or make adequate provision for the payment of all of the
Liabilities of every kind and nature other than the Assumed Liabilities, and
Seller and Shareholders shall jointly indemnify Buyer, as provided by Section
6.2, with respect to all such Liabilities other than the Assumed Liabilities.

3.2 Liabilities Assumed. Subject to all of the terms and conditions of this
Agreement, at the Closing Buyer shall assume and become responsible to perform
and discharge when due, to the extent the same have not been performed or
discharged by Seller prior to the Closing, only the following Liabilities
(collectively, the “Assumed Liabilities”):

(a) any trade account payable (other than a trade account payable to any
Affiliate of Seller or either Shareholder) incurred by Seller in the Ordinary
Course of Business that (i) remains unpaid at the Closing Date and (ii) is set
forth in a schedule provided with Seller’s calculation of the Estimated Closing
Date Working Capital pursuant to Section 2.6(a); and

12

--------------------------------------------------------------------------------



(b) the Liabilities arising after the Closing Date under the Assigned Contracts,
but only to the extent that such Liabilities do not relate to any breach,
default or violation by Seller of the Assigned Contracts on or before the
Closing Date.

Upon assumption by Buyer of the Assigned Contracts at Closing, Buyer shall be
entitled to all of Seller’s rights and benefits thereunder and shall relieve
Seller of its obligations to perform the same; provided, however, that nothing
herein contained shall relieve Seller of its obligations or Liabilities arising
thereunder or in connection therewith prior to such assumption by Buyer at the
Closing. Buyer shall indemnify Seller, as provided by Section 6.3, with respect
to all of the Assumed Liabilities from and after the Closing Date.

ARTICLE IV
SELLER’S AND SHAREHOLDERS’ REPRESENTATIONS AND WARRANTIES

Seller and Shareholders jointly represent and warrant to Buyer, as of the
Closing Date, as follows:

4.1 Organization, Standing and Power. Seller is a corporation duly organized,
validly existing and in good standing under the Laws of the Commonwealth of
Massachusetts. Seller has all necessary corporate power and authority to own,
use and transfer its properties and assets and to transact the Business as now
being conducted. Schedule 4.1 sets forth each jurisdiction in which Seller is
licensed or qualified to do business and Seller is duly licensed or qualified to
do business and is in good standing in each jurisdiction in which the ownership
of the Purchased Assets or the operation of the Business as currently conducted
makes such licensing or qualification necessary. Seller has no subsidiaries.
Schedule 4.1 includes a list of all of the holders of the outstanding capital
stock of Seller, and the number of shares held by each such holder.

4.2 Authority for Transaction. Seller’s execution and delivery of this Agreement
and all other Transaction Documents to which it is a party, its compliance with
the provisions hereof and thereof and the consummation of all of the
transactions contemplated hereby and thereby, have all been duly and validly
authorized by all necessary corporate action on the part of Seller, and this
Agreement and all other Transaction Documents to which Seller is a party are
valid and binding upon Seller in accordance with their respective terms. Each
Shareholder has full power and authority to execute and deliver this Agreement
and all other Transaction Documents to which such Shareholder is a party, to
comply with the provisions hereof and thereof and to consummate the transactions
contemplated hereby and thereby. This Agreement and all other Transaction
Documents to which each Shareholder is a party are valid and binding upon such
Shareholder in accordance with their respective terms.

4.3 No Conflict. Neither the execution and delivery of this Agreement or any
other Transaction Document by Seller or either Shareholder, nor compliance by
Seller or either Shareholder with the provisions hereof or thereof, nor the
consummation of the transactions contemplated hereby or thereby, will:

(a) conflict with or result in a breach of any provision of Seller’s articles of
organization or bylaws;

13

--------------------------------------------------------------------------------



(b) except as set forth in Schedule 4.3, result in a default, or give rise to
any right of termination, cancellation or acceleration, under any term,
condition or provision of any Contract, Encumbrance or other instrument or
obligation to which Seller or either Shareholder is a party or by which they or
any of their respective properties or assets may be bound;

(c) violate any Governmental Order or Law applicable to Seller or any of its
properties or assets; or

(d) require any consent, waiver or approval by, notice to or filing with any
Person, except for such consents, waivers, approvals, notices or filings set
forth in Schedule 4.3, all of which have been obtained, given or made.

4.4 Financial Statements. Seller has heretofore delivered to Buyer a true,
correct and complete copy of the following (collectively, the “Financial
Statements”): (i) the unaudited balance sheets and related statements of income
for Seller for the fiscal years ended December 31, 2016, December 31, 2017 and
December 31, 2018, respectively; and (ii) the unaudited balance sheet of Seller
as of the Balance Sheet Date, and related unaudited statement of income for the
12-month period then ended. The Financial Statements are in accordance with the
books of account and records of Seller and, except as provided in Schedule 4.4,
have been prepared in accordance with GAAP, except that the Financial Statements
may be subject to normal audit adjustments, none of which adjustments are
expected to be material. The Financial Statements fairly and in all material
respects present (i) Seller’s financial position as at the dates thereof and the
results of Seller’s operations, (ii) changes in Seller’s financial position and
(iii) other information of Seller included therein for the periods or as at the
dates therein set forth.

4.5 No Undisclosed Liabilities. Seller has no Liabilities with respect to the
Business, except (a) those which are adequately reflected or reserved against in
the Financial Statements as of the Balance Sheet Date, and (b) those which have
been incurred in the Ordinary Course of Business since the Balance Sheet Date
and which are not, individually in excess of $10,000 or in the aggregate in
excess of $50,000.

14

--------------------------------------------------------------------------------



4.6 Absence of Certain Changes. Except as disclosed in Schedule 4.6, since
December 31, 2018, (a) Seller has conducted the Business only in the Ordinary
Course of Business, (b) there has not been any material adverse change in the
condition (financial or otherwise), assets, Liabilities or Business of Seller,
or any damage, destruction or loss, whether or not covered by insurance,
materially adversely affecting its properties or the Business, and (c) Seller
has not experienced any other change in the Business resulting in or which could
have an Adverse Effect. Without limiting the foregoing, except as set forth on
Schedule 4.6, since December 31, 2018, Seller has not (a) issued, purchased or
redeemed any of its equity securities, or granted or issued any option, warrant
or other right to purchase or acquire any such equity securities, (b) incurred
or discharged any Liabilities, except Liabilities incurred or discharged in the
Ordinary Course of Business, (c) encumbered any of its properties or assets,
tangible or intangible, except for Encumbrances incurred in the Ordinary Course
of Business, (d) (i) granted any increase in the salaries (other than normal
increases for employees averaging not in excess of five percent per annum made
in the Ordinary Course of Business) or other compensation or benefits payable or
to become payable to, or any advance (excluding advances for ordinary business
expenses consistent with past practice) or loan to, any officer, director,
shareholder, member, partner, employee or independent contractor of Seller, (ii)
made any payments to any pension, retirement, profit-sharing, bonus or similar
plan except payments in the Ordinary Course of Business made pursuant to the
Employee Benefit Plans, (iii) granted or made any other payment of any kind to
or on behalf of any officer, director, member, partner, shareholder, employee or
independent contractor other than payment of base compensation and reimbursement
for reasonable expenses in the Ordinary Course of Business, or (iv) adopted,
amended or terminated any employee benefit plan (including any Employee Benefit
Plan) or any stay bonus, retention bonus, transaction bonus or change in control
bonus plan or arrangement, other than, in any case, amendments required by
applicable Law, (e) suffered any change or, to the Knowledge of Seller and
Shareholders, received any threat of any change in any of its relations with, or
any loss or, to the Knowledge of Seller and Shareholders, threat of loss of, any
of the suppliers, clients, distributors, customers or employees that are
material to the Business, including any loss or change which may result from the
transactions contemplated by this Agreement, (f) disposed of or failed to keep
in effect any rights in, to or for the use of any Permit material to the
Business, (g) changed any method of keeping of its books of account or
accounting practices, (h) disposed of or failed to keep in effect any rights in,
to or for the use of any of the Intellectual Property material to the Business,
(i) sold, transferred or otherwise disposed of any assets, properties or rights
of the Business with a value in excess of $25,000, except inventory sold in the
Ordinary Course of Business, (j) entered into any transaction or Contract
outside the Ordinary Course of Business or with any partner, shareholder,
member, officer, director or other Affiliate of Seller, (k) made or authorized
any single capital expenditure in excess of $25,000, or capital expenditures in
excess of $50,000 in the aggregate which would constitute an Assumed Liability,
(l) changed or modified in any manner its existing credit, collection and
payment policies, procedures and practices with respect to accounts receivable
and accounts payable, respectively, including acceleration of collections of
receivables, failure to make or delay in making collections of receivables
(whether or not past due), acceleration of payment of payables or failure to pay
or delay in payment of payables, (m) incurred any material damage, destruction,
theft, loss or business interruption, (n) made any declaration, payment or
setting aside for payment of any distribution (whether in equity or property)
with respect to any securities or interests of Seller, (o) made (except as
consistent with past practice) or revoked any Tax election or settled or
compromised any material Liability for Taxes with any Governmental Authority,
(p) waived or released any material right or claim of Seller or incurred any
modifications, amendments or terminations of any Contracts which are in the
aggregate materially adverse to Seller or its Business, or (q) instituted any
material change in its conduct of the Business or any material change in
Seller’s accounting practices or methods of cash management.

4.7 Title. Seller has, and shall transfer to Buyer at the Closing, good title to
each item comprising the Purchased Assets, free and clear of all Encumbrances.

4.8 Compliance with Laws; Permits.

(a) Since January 1, 2017, Seller has complied, and Seller is now complying,
with all Laws applicable to ownership and use of the Purchased Assets or the
operation of the Business and, to the Knowledge of Seller and Shareholders,
there is no basis for any Action arising out of or in connection therewith.
Seller has not received any notice of any violation of any Law, and Seller is
not party to any settlement agreement or consent decree with continuing
obligations or restrictions on Seller. Each item comprising the Purchased Assets
and the current uses thereof conform in all material respects to all applicable
Laws.

15

--------------------------------------------------------------------------------



(b) All Permits required for Seller to conduct the Business as currently
conducted or for the ownership and use of the Purchased Assets have been
obtained by Seller and are valid and in full force and effect. All fees and
charges with respect to such Permits as of the date hereof have been paid in
full. Schedule 4.8(b) lists all current Permits issued to Seller which are
related to the conduct of the Business as currently conducted or the ownership
and use of the Purchased Assets, including the names of the Permits and their
respective dates of issuance and expiration. No event has occurred that, with or
without notice or lapse of time or both, would reasonably be expected to result
in the revocation, suspension, lapse or limitation of any Permit set forth in
Schedule 4.8(b).

(c) Without limiting the generality of Section 4.8(a), since January 1, 2017,
none of Seller, Shareholders or, to the Knowledge of Seller and Shareholders,
anyone acting on Seller’s behalf has: (i) violated, or engaged in any activity,
practice or conduct which would violate, any Anti-Corruption Law; (ii) used
corporate funds or assets for any unlawful contribution, gift, entertainment or
other unlawful expense, or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment; or (iii) directly, or indirectly through its
agents, representatives or any other person authorized to act on its behalf,
offered, promised, paid, given, or authorized the payment or giving of money or
anything else of value; in each case, to any Government Official or Person while
knowing or having reason to believe that some portion or all of the payment or
thing of value will be offered, promised, or given, directly or indirectly, to a
Government Official or another Person; for the purpose of (x) influencing any
act or decision of such Government Official or such Person in his, her or its
official capacity, including a decision to do or omit to do any act in violation
of his, her or its lawful duties or proper performance of functions, (y)
inducing such Government Official or such person or entity to use his, her or
its influence or position with any Governmental Authority or other person or
entity to influence any act or decision, or (z) in order to obtain or retain
business for, direct business to, or secure an improper advantage for, Seller.

4.9 Condition and Sufficiency of Purchased Assets. Each material item of
tangible property included in the Purchased Assets is in good condition and
repair, ordinary wear and tear excepted, and except as set forth on Schedule
4.9, none of such tangible personal property is in need of maintenance or
repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost. Except for the Excluded Assets, the Purchased Assets
(i) constitute all of the assets, tangible and intangible, of any nature
whatsoever, used to operate the Business in the manner presently operated by
Seller, and (ii) include all of the operating assets of Seller. None of the
assets used or useful in the operation of the Business are owned by either
Shareholder.

4.10 Privacy Laws and Data Protection. Since January 1, 2017, to the Knowledge
of Seller and Shareholders, Seller has complied, and Seller is now complying,
with all applicable Privacy Laws. There are no restrictions on the collection,
use, disclosure and retention of Personal Information by Seller except as
provided by Privacy Laws. With respect to the Business, Seller has established,
implemented, updated, maintained and enforced such policies, programs,
procedures, contracts and systems with respect to the collection, use, storage,
transfer, retention, deletion, destruction, disclosure and other forms of
processing of any and all Personal Information as are consistent and compliant
in all material respects with accepted industry practice and standards typical
for companies of comparable size to Seller that conduct businesses similar to
the Business. Seller and Shareholders do not have any Knowledge of any actual,
suspected or threatened (i) breach, misappropriation, or unauthorized
disclosure, access, use, dissemination or modification of any Personal
Information; or (ii) breach or violation of any of Seller’s policies, programs,
procedures, contracts and systems described in this Section 4.10.

16

--------------------------------------------------------------------------------



4.11 Accounts Receivable. The Accounts Receivable (a) have arisen from bona fide
transactions entered into by Seller involving the sale of goods or the
performance of services in the Ordinary Course of Business; (b) constitute only
valid, undisputed claims of Seller that, to the Knowledge of Seller, are not
subject to any claims of set-off or other defenses or counterclaims or disputes,
other than normal cash discounts accrued in the Ordinary Course of Business; and
(c) subject to the reserve for bad debts, if any, shown on the Financial
Statements or, with respect to Accounts Receivable arising after the Balance
Sheet Date, on the accounting records of the Business, are collectible in full
within ninety (90) days after billing.

4.12 Inventory. All of the Inventory (i) consists of inventories of the kind,
quality and quantity regularly and currently used in the Business, and (ii) is
in good and saleable condition.

4.13 Intellectual Property.

(a) “Intellectual Property” means any and all of the following in any
jurisdiction throughout the world: (A) trademarks and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (B) copyrights, including all applications and
registrations related to the foregoing; (C) trade secrets and confidential
know-how; (D) patents and patent applications; (E) websites, internet domain
name registrations, and social media accounts; and (F) other intellectual
property and related proprietary rights, interests and protections (including
all rights to sue and recover and retain damages, costs and attorneys' fees for
past, present and future infringement and any other rights relating to any of
the foregoing).

(b) Schedule 2.1(g) lists all Intellectual Property included in the Purchased
Assets (“Purchased IP”). Seller is the sole and exclusive legal and beneficial
owner of all of the Purchased IP, free and clear of all Encumbrances, and has
the valid right to use all other Intellectual Property used in or necessary for
the conduct of the Business as currently conducted. Schedule 4.13(b) sets forth
a true and complete list of all Intellectual Property licensed to Seller and the
license or agreement pursuant to which Seller obtained a license to such
Intellectual Property, other than any shrink-wrap, click-wrap or similar
licenses provided in connection with off-the-shelf or pre-loaded software or
online services.

(c) Except as set forth on Schedule 4.13(c): (a) Seller owns or possesses
adequate licenses or other valid rights to use all Intellectual Property used in
the conduct of the Business; (b) to the Knowledge of Seller and Shareholders,
the conduct of the Business of Seller does not infringe, misappropriate, dilute
or conflict with, and has not conflicted with any Intellectual Property of any
other Person; (c) neither Seller nor either Shareholder has received any notices
alleging that the conduct of the Business, including the marketing, sale and
distribution of the products and services of the Business, infringes, dilutes,
misappropriates or otherwise violates any Person’s Intellectual Property
(including, for the avoidance of doubt, any cease and desist letter or offer of
license); (d) there is no agreement or other contractual restriction affecting
the use by Seller of any of the Purchased IP; and (e) to the Knowledge of Seller
and Shareholders, there has been no infringement, dilution, misappropriation or
other violation of any of the Purchased IP by any Person.

17

--------------------------------------------------------------------------------



(d) There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or, to the Knowledge of Seller and
Shareholders, threatened (including in the form of offers to obtain a license):
(i) alleging any infringement, misappropriation, dilution or violation of the
Intellectual Property of any Person by Seller in connection with the Business;
(ii) challenging the validity, enforceability, registrability or ownership of
any of the Purchased IP or Seller’s rights with respect to any Purchased IP; or
(iii) by Seller or any other Person alleging any infringement, misappropriation,
dilution or violation by any Person of any Purchased IP. Seller is not subject
to any outstanding or, to the Knowledge of Seller and Shareholders, prospective
Governmental Order (including any motion or petition therefor) that does or
would restrict or impair the use of any Purchased IP or restrict the licensing
thereof to any Person.

(e) None of the past or present employees, officers, directors or shareholders
of Seller has any rights in any of the Purchased IP or in any inventions,
whether or not patented, which have been or are used by Seller in the Business
or which pertain to the Business.

(f) The Intellectual Property (including the Purchased IP) owned and licensed by
Seller and included in the Purchased Assets is sufficient to enable Buyer to
conduct the Business after the Closing in the manner in which the Business has
been conducted by Seller prior to the Closing.

(g) The information technology systems owned, leased, licensed or otherwise used
in the conduct of the Business, including all computer software, hardware,
firmware, process automation systems and telecommunications systems used by
Seller in the Business (the “IT Systems”) perform reliably and in material
conformance with the documentation and specifications for such systems. Seller
has taken commercially reasonable steps to ensure that the IT Systems do not
contain any viruses, “worms,” disabling or malicious code, or other anomalies
that would materially impair the functionality of the IT Systems. Seller has
taken commercially reasonable steps to provide for the backup, archival and
recovery of the critical business data of Seller. Seller has taken commercially
reasonable measures to maintain the confidentiality and value of all of its
trade secrets.

4.14 Assigned Contracts. Each of the Assigned Contracts is valid and binding, in
full force and effect and, except for obtaining any consents, waivers or
approvals or giving any notice listed in Schedule 4.3, is fully assignable to
and assumable by Buyer, so that immediately after the Closing, Buyer will be
entitled to the full benefits thereof. None of Seller or, to the Knowledge of
Seller and Shareholders, any other party thereto is in breach of or default
under (or is alleged to be in breach of or default under), or has provided or
received any notice of any intention to terminate, any Assigned Contract. To the
Knowledge of Seller and Shareholders, no event or circumstance has occurred
that, with or without notice or lapse of time or both, would constitute an event
of default under any Assigned Contract or result in a termination thereof or
would cause or permit the acceleration or other changes of any right or
obligation or the loss of benefit thereunder. Seller has made available to Buyer
complete and correct copies of each Assigned Contract. There are no disputes
pending or, to the Knowledge of Seller and Shareholders, threatened under any
Assigned Contract.

18

--------------------------------------------------------------------------------



4.15 Other Contracts. Other than the Assigned Contracts, Seller is not a party
to, or otherwise bound by, any Contract or other instrument which is material or
necessary to the ownership of the Purchased Assets or the operation of the
Business or which is adverse, or otherwise harmful, to any of the Purchased
Assets or the Business.

4.16 Legal Proceedings. There are no Actions pending or, to the Knowledge of
Seller and Shareholders, threatened against or by Seller (a) relating to or
affecting the Business, the Purchased Assets or the Assumed Liabilities; or (b)
that challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. Except as set forth in Schedule 4.16, no event
has occurred or circumstances exist that may give rise to, or serve as a basis
for, any such Action. There are no outstanding Governmental Orders and no
unsatisfied judgments, penalties or awards against, relating to or affecting the
Business.

4.17 Tax Matters. Except as set forth on Schedule 4.17, Seller has filed all
federal, state, county and local Tax Returns which are required to be filed
prior to the date of this Agreement and has paid or has reserved for the payment
of all Taxes which have become due and payable. All such Tax Returns are
complete and accurate in all material respects and disclose all Taxes required
to be paid. No event has occurred which could impose on Buyer any successor or
transferee liability for any Taxes in respect of Seller. No examination or audit
of any Tax Return is currently in progress and no Governmental Authority is
asserting, or, to the Knowledge of Seller and Shareholders, has threatened in
writing to assert, against Seller any deficiency, proposed deficiency or claim
for additional Taxes or any adjustment thereof with respect to any period for
which a Tax Return has been filed, for which Tax Returns have not yet been filed
or for which Taxes are not yet due and payable. All amounts required to be
withheld by Seller (including from employees for income Taxes and social
security and other payroll Taxes) have been collected or withheld, and either
paid to the respective Taxing authorities, set aside in accounts for such
purpose, or accrued, reserved against and entered upon the books of Seller.

4.18 Insurance. Schedule 4.18 contains (a) a list and general description of all
fire, theft, casualty, liability, life, hospitalization, medical reimbursement
and other insurance coverage insuring the Purchased Assets, Seller and its
personnel and Business operations specifying, with respect to each, the risk
insured against, the limits of coverage, the deductible amount (if any), and the
premium rate; and (b) with respect to the Business, the Purchased Assets or the
Assumed Liabilities, a list of all pending claims and the claims history for
Seller since January 1, 2018. There are no claims related to the Business, the
Purchased Assets or the Assumed Liabilities pending under any such insurance
policies as to which coverage has been questioned, denied or disputed or in
respect of which there is an outstanding reservation of rights. Seller has
provided to Buyer true and complete copies of the insurance policies identified
on Schedule 4.18.

19

--------------------------------------------------------------------------------



4.19 Labor Relations and Employment Issues.

(a) Seller has made available to Buyer a true, correct and complete list setting
forth the names, date of hire, the rate of compensation (and the portions
thereof attributable to salary and bonuses, respectively), the amount of accrued
but unused vacation time (or other paid-time off) as of the date of this
Agreement, and work location of all current employees of Seller. Seller has made
available to Buyer a true, correct and complete list setting forth the names of
all employees of Seller currently on short-term or long-term disability leave,
workers’ compensation leave, leave under the Family Medical Leave Act, and any
other leave.

(b) Except as set forth in Schedule 4.19, (1) Seller has not entered into any
collective bargaining agreement or other Contract with any employee, union,
labor organization or other employee representative or group of employees and,
to the Knowledge of Seller and Shareholders, no such organization or Person has
made or is making any attempt to organize or represent employees of Seller; (2)
there is no pending grievance or arbitration and no unsatisfied or unremedied
grievance or arbitration award against Seller or any agent, representative or
employee of Seller and, to the Knowledge of Seller and Shareholders, there is no
basis for any such grievance or arbitration; (3) there is no unfair labor
practice charge, pending trial of unfair labor practice charges, unremedied
unfair labor practice finding or adverse decision of the National Labor
Relations Board or administrative law judge thereof, against Seller or any
agent, representative or employee of Seller and, to the Knowledge of Seller and
Shareholders, there is no basis for any such unfair labor practice charge; and
(4) there is not pending or, to the Knowledge of Seller and Shareholders,
threatened with respect to Seller or its employees any labor dispute, strike or
work stoppage.

(c) Without limiting the generality of Section 4.8, except as set forth on
Schedule 4.19, Seller is and for the past five (5) years has been in compliance
with all applicable Laws, standards, internal policies, and Contracts relating
to employment and employment practices, the payment and withholding of Taxes and
other similar obligations, terms and conditions of employment and wages and
hours, including, without limitation, any such Laws respecting employment
discrimination, classification of “exempt” employees (within the meaning of the
Fair Labor Standards Act of 1938, as amended), classification of independent
contractors, withholding of Taxes, pay equity, workers’ compensation, family and
medical leave, immigration and work authorization, and occupational safety and
health requirements, and Seller has not received any notice of any violation of
any such Law, standard, policy or Contract.

(d) Except as set forth in Schedule 4.19, no current or former employee of
Seller is owed by Seller overtime pay (other than overtime pay for the current
payroll period), wages or salary for any period other than the current payroll
period, vacation, holiday or other time off or pay in lieu thereof (other than
time off or pay in lieu thereof earned in respect of the current year), or any
amount arising from any violation of any Law, or Contract relating to the
payment of wages, fringe benefits, wage supplements or hours of work.

(e) Except as set forth on Schedule 4.19, Seller has properly classified all
employees, leased employees, consultants, independent contractors and all other
Persons providing services to Seller for all purposes (including, without
limitation, for all Tax purposes and for purposes related to eligibility to
participate in or accrue a benefit under the Employee Benefit Plans), and has
withheld and paid all applicable Taxes and made all appropriate filings in
connection with services provided by such Persons to Seller. Except as set forth
on Schedule 4.19, Seller has properly classified all employees as “exempt” or
“non-exempt” under the Fair Labor Standards Act and similar state or local Law.

20

--------------------------------------------------------------------------------



4.20 Employee Benefits.

(a) Schedule 4.20 lists all employee benefit plans and collective bargaining,
employment or severance agreements or other similar arrangements which Seller or
any ERISA Affiliate, has within the past five (5) years sponsored, or
maintained, or to which contributions are made or have ever been made, or for
which obligations have been incurred, for the benefit of employees or former
employees of Seller or any ERISA Affiliate, or with respect to which Seller or
any ERISA Affiliate could have any Liability including, without limitation, (1)
any “employee benefit plan” (within the meaning of Section 3(3) of ERISA), (2)
any profit-sharing, stock bonus, deferred compensation, bonus, stock option,
stock purchase, restricted stock, equity incentive, phantom equity, pension,
retirement, retainer, compensation, consulting, severance, retention,
indemnification, welfare, Code 125, or incentive plan, agreement or arrangement,
(3) any plan, agreement or arrangement providing for “fringe benefits” or
perquisites to employees, officers, directors or agents, including but not
limited to benefits relating to automobiles, clubs, vacation, child care,
parenting, sabbatical, sick leave, tuition reimbursement, medical, dental,
hospitalization, life insurance, disability insurance and other types of
insurance, whether written or unwritten, and (4) any employment agreement. The
plans, agreements and arrangements described in this Section 4.20 are referred
to herein as “Employee Benefit Plans.” Schedule 4.20 identifies whether any
Employee Benefit Plan that is an “employee welfare benefit plan” (within the
meaning of Section 3(1) of ERISA) is (i) unfunded, (ii) funded through a
“welfare benefit fund”, as such term is defined in Section 419(e) of the Code,
or other funding mechanism or (iii) insured.

(b) None of the Employee Benefit Plans is, and neither Seller nor any ERISA
Affiliate has ever contributed to or had any obligation to contribute to: (i) a
plan subject to Title IV of ERISA or Section 412 of the Code; (ii) a
“multiemployer plan” (within the meaning of Section 3(37) of ERISA); (iii) a
“multiple employer plan” (within the meaning of Section 413(c) of the Code);
(iv) any “voluntary employees’ beneficiary association” (within the meaning of
Section 501(c)(9) of the Code); or (v) any “multiple employer welfare
arrangement” (within the meaning of Section 3(40) of ERISA).

(c) Seller has delivered to Buyer copies of all documents and summary plan
descriptions of the Employee Benefit Plans or summary descriptions of any such
Employee Benefit Plan not otherwise in writing, which documents and descriptions
are true, correct and complete in all respects. Seller has delivered to Buyer
true, correct and complete copies of the most recent determination letters,
advisory letters and opinion letters and the Forms 5500 filed in the most recent
three (3) plan years with respect to any Employee Benefit Plan, including all
schedules thereto and financial statements with attached opinions of independent
accountants. Seller has delivered to Buyer summaries of material modifications
distributed since the most recent summary plan description and material
communications distributed within the last year to the participants of each
Employee Benefit Plan.

21

--------------------------------------------------------------------------------



(d) Except as set forth on Schedule 4.20, each Employee Benefit Plan (and any
related trust agreement, insurance contract or fund) has been maintained, funded
and administered in accordance with its terms and any applicable collective
bargaining agreement, and each Employee Benefit Plan, Seller and each ERISA
Affiliate, is in compliance with the applicable provisions of ERISA, the Code
and all Laws applicable thereto. Seller has not incurred and could not
reasonably be expected to incur an employer shared responsibility penalty under
Section 4980H of the Code. To the Knowledge of Seller and Shareholders, none of
Seller, any ERISA Affiliate, nor any Employee Benefit Plan fiduciary has, with
respect to the Employee Benefit Plans, engaged in a breach of fiduciary duty or
a non-exempt “prohibited transaction,” as such term is defined in Section 4975
of the Code or Section 406 of ERISA.

(e) No Actions (other than routine claims for benefits in the ordinary course)
are pending or, to the Knowledge of Seller and Shareholders, threatened with
respect to any Employee Benefit Plan. No audits, inquiries, reviews,
proceedings, claims, or demands are pending with any Governmental Authority with
respect to any Employee Benefit Plan. To the Knowledge of Seller and
Shareholders, there are no facts which could give rise to any Liability in the
event of any such Action, audit, review, or other proceeding.

(f) Each Employee Benefit Plan that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter (or an opinion
or advisory letter on which it is entitled to rely) from the Internal Revenue
Service that such Employee Benefit Plan is qualified under Section 401(a) of the
Code. To the Knowledge of Seller and Shareholders, each Employee Benefit Plan
that is intended to be qualified under Section 401(a) of the Code has been
timely amended to reflect the provisions of all statutory or regulatory changes
requiring amendments for which the deadline for amendment has passed. To the
Knowledge of Seller and Shareholders, no event has occurred that will or could
give rise to the revocation of any applicable determination letter or the loss
of the right to rely on any applicable opinion or advisory letter, or the
disqualification or loss of tax-exempt status of any such Employee Benefit Plan
or trust under Sections 401(a) or 501(a) of the Code.

(g) No Employee Benefit Plan provides for or continues medical or health
benefits, or life insurance or other welfare benefits (through insurance or
otherwise) for any person or any dependent or beneficiary of any person after
such person’s retirement or other termination of employment except as may be
required by COBRA or applicable state Law, and there has been no communication
to any person that could reasonably be expected to promise or guarantee any such
benefits.

(h) To the Knowledge of Seller and Shareholders, no condition exists as a result
of which Seller or any ERISA Affiliate would have any Liability, whether
absolute or contingent, including any obligations under the Employee Benefit
Plans, with respect to any misclassification of a Person performing services for
Seller or an ERISA Affiliate as an independent contractor or the employee of
another entity rather than as an employee of Seller or an ERISA Affiliate.

(i) Seller is not, and has not ever been, an “applicable large employer member”
as determined under section 4980H of the Code and its implementing regulations.

22

--------------------------------------------------------------------------------



(j) Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement will (either alone or upon the
occurrence of any additional or subsequent events): (i) entitle any individual
to severance pay or any other payment; (ii) accelerate the time of payment,
funding or vesting (other than vesting required due to the termination of
tax-qualified retirement plans, which shall not require an additional
contribution to such plans), or increase the amount of compensation due to any
such individual; (iii) increase the amount payable under or result in any other
material obligation pursuant to any Employee Benefit Plan; or (iv) result in
“excess parachute payments” within the meaning of Section 280G(b) of the Code.
No Person is entitled to receive any additional payment (including any tax
gross-up or other payment) as a result of the imposition of the excise Taxes
required by Section 4999 of the Code.

(k) Each Employee Benefit Plan that is a “nonqualified deferred compensation
plan” (as defined in Section 409A(d)(1) of the Code) has been operated since
January 1, 2005, in compliance with the applicable provisions of Section 409A of
the Code, and since January 1, 2009 has been in documentary compliance with the
applicable provisions of Section 409A of the Code; and neither Seller nor any
ERISA Affiliate is or has been required to report any Taxes due as a result of a
failure of an Employee Benefit Plan to comply with Section 409A of the Code.
With respect to each Employee Benefit Plan, neither Seller nor any ERISA
Affiliate has any indemnity obligation for any Taxes or interest imposed or
accelerated under Section 409A of the Code.

4.21 Environmental Matters. Seller is in compliance in all material respects
with all applicable Environmental Laws. Neither Seller nor either Shareholder
has received any notice of any violation of Environmental Laws. Seller has not
used the Leased Real Property in any manner at any previous time for the
storage, disposal, treatment, processing, production, refinement, generation or
other handling of, any Hazardous Substances. Neither Seller nor any of its
employees or agents, has ever disposed of liquid, solid or semi-solid Hazardous
Substances on the Leased Real Property or on any other premises on which the
Business is or was conducted. To the Knowledge of Seller and Shareholders, (i)
no portion of the Leased Real Property or any other premises on which the
Business is conducted contains, or has been used in any manner at any previous
time for the storage, disposal, treatment, processing, production, refinement,
generation or other handling of, any Hazardous Substances; and (ii) there has
been no contamination, whether of soil, groundwater or otherwise, on, in, under
or about the Leased Real Property or such other premises.

4.22 Real Property.

(a) Except for its interest in the Leased Real Property, Seller does not own any
right, title or interest in any real property nor has Seller ever owned any real
property.

(b) Schedule 4.22 contains a list of all of the real property leased (or
otherwise used) by Seller in connection with the Business (collectively, the
“Leased Real Property”), and identifies each Contract under which such real
property is leased (the “Existing Leases”). Seller has delivered to Buyer true,
correct and complete copies of the Existing Leases, including all amendments,
modifications, notices or memoranda of lease thereto.

23

--------------------------------------------------------------------------------



(c) With respect to each parcel of the Leased Real Property, except as set forth
in Schedule 4.22, (i) the buildings and improvements (including, without
limitation, the roof, the walls and all plumbing, wiring, electrical, heating,
air conditioning, fire protection and other systems, as well as all paved areas,
included therein or located thereat) are in good working order, condition and
repair, reasonable wear and tear excepted, and are not in need of maintenance or
repairs except for maintenance or repairs which are routine, ordinary and are
not material in costs; (ii) Seller has received all approvals of all
Governmental Authorities (including Permits) required in connection with
Seller’s use and operation of the Leased Real Property, and Seller has operated
and maintained the Leased Real Property in accordance with all applicable Laws;
(iii) there are no Contracts granting to any person or entity (other than
Seller) the right of use or occupancy of any portion of the Leased Real
Property, and there are no Persons (other than Seller) in possession of any of
the Leased Real Property, excepting Leased Real Property that is shared or
multi-tenant property; and (iv) there are no outstanding options or rights of
first refusal or similar rights to purchase any of the Leased Real Property or
any portion thereof or interest therein. To the Knowledge of Seller and
Shareholders, no event or condition currently exists which would create a legal
or other impediment to the use of any of the Leased Real Property as currently
used, or would increase the additional charges or other sums payable by the
tenant under any Existing Lease (including, without limitation, any pending Tax
reassessment or other special assessment affecting the Leased Real Property).
Neither Seller nor either Shareholder has received notice from any Governmental
Authority of any violations of any Law affecting any portion of the Leased Real
Property. The Leased Real Property is sufficient for the continued conduct of
the Business after the Closing in substantially the same manner as conducted
prior to the Closing and constitutes all of the real property necessary to
conduct the Business as currently conducted.

4.23 Product and Service Warranties. Except for warranties under applicable Law
(if any) and except as set forth on Schedule 4.23, (a) there are no warranties,
express or implied, written or oral, with respect to the products and services
of the Business, and (b) there are no pending or, to the Knowledge of Seller and
Shareholders, threatened claims or Liabilities with respect to any such
warranties. All certifications that Seller has issued to its customers with
respect to calibration and testing services performed by Seller are true and
correct in all material respects, and Seller has performed for such customers
all calibration and testing services set forth in all such certifications.

4.24 Relationship with Customers and Suppliers. Seller has delivered to Buyer a
true, correct and complete list of each customer of Seller to whom Seller sold
products or services during the years ended December 31, 2017, December 31,
2018, and December 31, 2019, and the current year, together with, in each case,
the amount billed during such periods (each, a “Customer”). Neither Seller nor
either Shareholder has received notice from any Customer that such Customer is
canceling or otherwise materially reducing its usage or purchase of the products
and services of Seller. Seller and Shareholders have no grounds to believe that
any Customer will cancel or otherwise materially reduce its usage or purchase of
the products and services of the Business following the Closing. Except as set
forth on Schedule 4.24, to the Knowledge of Seller and Shareholders, no current
supplier to Seller of items material to the conduct of the Business has
threatened to terminate or change the terms of its business relationship with
Seller for any reason.

24

--------------------------------------------------------------------------------



4.25 Officers, Directors and Shareholders. Except as set forth on Schedule 4.25,
Seller does not have any business relationship, whether under any Contract or
otherwise, with any Person who is an officer, director or shareholder of Seller,
or any of their respective spouses, children or Affiliates, other than
employment relationships in the Ordinary Course of Business. Except as set forth
on Schedule 4.25, no officer, director or shareholder of Seller, nor any spouse,
child or Affiliate thereof, has any interest in any competitor, supplier or
customer of Seller, except for immaterial interests in publicly held companies.

4.26 Brokers and Finders. Except as set forth on Schedule 4.26, none of Seller,
Shareholders or any of their respective officers, directors, employees or agents
has employed any broker or finder or incurred any Liability for any brokerage
fees, commissions or finders’ fees in connection with the transactions
contemplated hereby.

4.27 Material Misstatements or Omissions. No representation or warranty of
Seller or Shareholders made in this Agreement, nor any Schedule, document,
statement, certificate or other information furnished or to be furnished to
Buyer by or on behalf of Seller or Shareholders pursuant hereto or in connection
with the transactions contemplated hereby, contains (or will when furnished
contain) any untrue statement of a material fact, or omits (or will then omit)
to state a material fact necessary in order to make the statement of facts made
therein not misleading.

ARTICLE V
BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants to Seller and Shareholders, as of the Closing
Date, as follows:

5.1 Organization, Standing and Power. Buyer is a corporation duly formed,
validly existing and in good standing under the Laws of the State of Ohio. Buyer
has all necessary corporate power and authority to execute and deliver this
Agreement and each other Transaction Document to which Buyer is a party, to
comply with the provisions hereof and thereof and to consummate the transactions
contemplated hereby and thereby.

5.2 Authority for Transaction. Buyer’s execution and delivery of this Agreement
and each other Transaction Document to which Buyer is a party, its compliance
with the provisions hereof and thereof and the consummation of all of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of Buyer, and this
Agreement and each other Transaction Document to which Buyer is a party is valid
and binding upon Buyer in accordance with their respective terms.

5.3 No Conflict. Neither the execution and delivery of this Agreement or any
other Transaction Document by Buyer, nor compliance by Buyer with any of the
provisions hereof or thereof, nor the consummation of the transactions
contemplated hereby or thereby will:

(a) conflict with or result in a breach of any provision of Buyer’s articles of
incorporation or code of regulations;

25

--------------------------------------------------------------------------------



(b) result in a default, or give rise to any right of termination, cancellation
or acceleration, under any term, condition or provision of any Contract,
Encumbrance or other instrument or obligation to which Buyer is a party or by
which it or any of its properties or assets may be bound;

(c) violate any Governmental Order or Law applicable to Buyer or any of its
properties or assets; or

(d) require any consent, waiver or approval by, notice to or filing with any
Person, except for such consents, waivers, approvals, notices or filings set
forth in Schedule 5.3, all of have been obtained, given or made.

5.4 Legal Proceedings. There is no investigation or review pending (or, to the
Knowledge of Buyer, threatened) by any Governmental Authority with respect to
Buyer or any of its Subsidiaries which would reasonably be expected to have an
adverse effect on Buyer’s ability to consummate the transactions contemplated
hereunder. There is no Action pending or, to the Knowledge of Buyer, threatened
against or affecting Buyer or any of its assets which, if adversely determined,
would adversely affect the ability of Buyer to consummate the transactions
contemplated hereby.

5.5 Brokers and Finders. Neither Buyer nor any of its officers, directors,
employees or agents has employed any broker or finder or incurred any liability
for any brokerage fees, commissions or finders’ fees in connection with the
transactions contemplated hereby.

5.6 Solvency. Immediately after giving effect to the transactions contemplated
hereby, Buyer shall be Solvent and shall: (a) be able to pay its debts as they
become due; (b) own property that has a fair saleable value greater than the
amounts required to pay its debts (including a reasonable estimate of the amount
of all contingent liabilities); and (c) have adequate capital to carry on its
business. No transfer of property is being made and no obligation is being
incurred in connection with the transactions contemplated hereby with the intent
to hinder, delay, or defraud either present or future creditors of Buyer. In
connection with the transactions contemplated hereby, Buyer has not incurred,
nor plans to incur, debts beyond its ability to pay as they become absolute and
matured.

5.7 Financial Capacity. Buyer has adequate cash and other sources of liquidity
available to permit Buyer to make the payments to Seller as described in this
Agreement on the dates and in the amounts described herein.

5.8 Material Misstatements or Omissions. No representation or warranty of Buyer
made in this Agreement, nor any Schedule, document, statement, certificate or
other information furnished or to be furnished to Seller or Shareholders by or
on behalf of Buyer pursuant hereto or in connection with the transactions
contemplated hereby, contains (or will when furnished contain) any untrue
statement of a material fact, or omits (or will then omit) to state a material
fact necessary in order to make the statement of facts made therein not
misleading.

26

--------------------------------------------------------------------------------



ARTICLE VI
SURVIVAL AND INDEMNIFICATION

6.1 Survival or Representations, Warranties and Covenants. Subject to the
provisions of this Agreement, the representations and warranties contained in
this Agreement shall survive the Closing and shall remain in full force and
effect until the second anniversary of the Closing Date; provided, however, that
the representations and warranties in Section 4.1 (Organization, Standing and
Power), Section 4.2 (Authority for Transaction), Section 4.7 (Title), Section
4.26 (Brokers and Finders), Section 5.1 (Organization, Standing and Power),
Section 5.2 (Authority for Transaction), Section 5.5 (Brokers and Finders) and
Section 5.6 (Solvency) (collectively, the “Fundamental Representations”), and
the representations and warranties in Section 4.17 (Tax Matters), Section 4.20
(Employee Benefits), Section 4.21 (Environmental Matters) (collectively, the
“Special Representations”), shall survive as hereafter provided. The Special
Representations shall survive the Closing and shall remain in full force and
effect for the full period of all applicable statutes of limitations (giving
effect to any waiver, mitigation or extension thereof) plus sixty (60) days. The
Fundamental Representations shall survive the Closing indefinitely. All
covenants and agreements of the Parties contained herein shall survive the
Closing indefinitely or for the period explicitly specified therein.

6.2 Indemnification by Seller and Shareholders. Subject to all of the terms and
conditions of this Agreement including, without limitation, Section 6.4, Seller
and each Shareholder jointly agree to defend, indemnify and hold harmless each
of Buyer and its Affiliates and their respective Representatives, successors and
assigns (collectively, the “Buyer Indemnified Parties”), from and against any
and all Losses suffered, sustained, incurred or required to be paid by any Buyer
Indemnified Party arising out of, based upon, in connection with or as a result
of:

(a) any Liability, other than the Assumed Liabilities;

(b) any breach of any representation or warranty of Seller or either Shareholder
made in this Agreement or any other Transaction Document;

(c) any breach or nonfulfillment of any covenant or agreement of Seller or
either Shareholder made in this Agreement or in any other Transaction Document;

(d) any Excluded Asset;

(e) any arrangements or agreements made or alleged to have been made by Seller
or either Shareholder with any broker, finder or other agent in connection with
the transactions contemplated by this Agreement;

(f) any failure by Seller to comply with the Massachusetts Equal Pay Act; or

(g) any matter described on Schedule 4.16.

27

--------------------------------------------------------------------------------



6.3 Indemnification by Buyer. Subject to all of the terms and conditions of this
Agreement including, without limitation, Section 6.4, Buyer shall be responsible
for, and hereby agrees to defend, indemnify and hold harmless Seller and
Shareholders and their respective Representatives, successors and assigns
(collectively, “Seller Indemnified Parties”), from and against any and all
Losses suffered, sustained, incurred or required to be paid by any Seller
Indemnified Party arising out of, based upon, in connection with or as a result
of:

(a) any Assumed Liability;

(b) any breach of any representation or warranty of Buyer made in this Agreement
or any other Transaction Document;

(c) any breach or nonfulfillment of any covenant or agreement of Buyer made in
this Agreement or any other Transaction Document;

(d) any arrangements or agreements made or alleged to have been made by Buyer
with any broker, finder or other agent in connection with the transactions
contemplated by this Agreement; or

(e) Buyer’s ownership of the Purchased Assets or operation of the Business after
the Closing; provided that there shall be no indemnification under this Section
6.3 for any Losses against which Buyer is entitled to indemnification pursuant
to Section 6.2.

6.4 Limitations.

(a) The obligation of Seller and Shareholders to indemnify Buyer Indemnified
Parties under Section 6.2(b) shall expire, with respect to any representation or
warranty, on the date on which the survival of such representation or warranty
shall expire in accordance with Section 6.1, except with respect to any Notice
of Claim which any Buyer Indemnified Parties have delivered to Seller and
Shareholders prior to such date, in which case the obligation of Seller and
Shareholders to indemnify Buyer Indemnified Parties shall continue until any
Losses payable to Buyer Indemnified Parties with respect to such Notice of Claim
are finally determined. Notwithstanding anything in this Agreement to the
contrary, any claims based on any facts or circumstances which constitute Fraud
by Seller or either Shareholder shall not be subject to the time limitations set
forth in this Section.

(b) The obligation of Buyer to indemnify Seller Indemnified Parties under
Section 6.3(b) shall expire, with respect to any representation or warranty, on
the date on which the survival of such representation or warranty shall expire
in accordance with Section 6.1, except with respect to any Notice of Claim which
any Seller Indemnified Parties have delivered to Buyer prior to such date, in
which case the obligation Buyer to indemnify Seller Indemnified Parties shall
continue until any Losses payable to Seller Indemnified Parties with respect to
such Notice of Claim are finally determined. Notwithstanding anything in this
Agreement to the contrary, any claims based on any facts or circumstances which
constitute Fraud by Buyer shall not be subject to the time limitations set forth
in this Section.

(c) The maximum aggregate amount of all Losses for which Seller and Shareholders
shall be liable pursuant to Section 6.2(b) related to all representations and
warranties other than Fundamental Representations and the Special
Representations shall not exceed an amount equal to $1,230,000 (the “General
Cap”); provided, however, that the maximum aggregate amount of all Losses for
which an individual Shareholder shall be liable pursuant to Section 6.2(b)
related to all representations and warranties other than Fundamental
Representations and the Special Representations shall not exceed an amount equal
to the product of the General Cap multiplied by such Shareholder’s Pro Rata
Share. The maximum aggregate amount of all Losses for which Seller and
Shareholders shall be liable pursuant to Section 6.2(b) related to Fundamental
Representations shall not exceed the Purchase Price (the “Fundamental Cap”);
provided, however, that the maximum aggregate amount of all Losses for which an
individual Shareholder shall be liable pursuant to Section 6.2(b) related to
Fundamental Representations shall not exceed an amount equal to the product of
the Fundamental Cap multiplied by such Shareholder’s Pro Rata Share. The maximum
aggregate amount of all Losses for which Seller and Shareholders shall be liable
pursuant to Section 6.2(b) related to Special Representations shall not exceed
an amount equal to $6,150,000 (the “Special Cap”); provided, however, that the
maximum aggregate amount of all Losses for which an individual Shareholder shall
be liable pursuant to Section 6.2(b) related to Special Representations shall
not exceed an amount equal to the product of the Special Cap multiplied by such
Shareholder’s Pro Rata Share. The General Cap, the Fundamental Cap, the Special
Cap, and the limitations set forth in this Section 6.2(b) shall not apply to any
Losses resulting from Fraud by Seller or either Shareholder.

28

--------------------------------------------------------------------------------



(d) Notwithstanding the provisions of Section 6.2(b), Seller and Shareholders
shall not be obligated to provide any indemnification for Losses pursuant to
claims for breaches of representations and warranties (other than Fundamental
Representations) under Section 6.2(b) unless the aggregate amount of Losses
incurred by Buyer Indemnified Parties with respect to such breaches of
representations and warranties exceeds $100,000 (the “Threshold”), in which case
Seller and Shareholders will be liable for the full amount of such Losses,
including amounts below the Threshold (subject to the limitations in Section
6.4(c)). The Threshold and the limitations set forth in this Section 6.4(d)
shall not apply to any Losses resulting from (1) a breach of a Fundamental
Representation or a Special Representation, or (2) Fraud by Seller or either
Shareholder.

6.5 Indemnification Claim Procedures.

(a) If any Buyer Indemnified Party or Seller Indemnified Party (an “Indemnified
Party”) believes that it has suffered or incurred or will suffer or incur any
Losses for which it is entitled to indemnification under this Article VI, such
Indemnified Party shall deliver to the Party or Parties from whom
indemnification is being claimed (an “Indemnifying Party”) reasonably prompt
written notice of such claim setting forth, in reasonable detail, the nature and
basis of the claim and the amount thereof, to the extent known, and any other
relevant information in the possession of the Indemnified Party (a “Notice of
Claim”). The Notice of Claim shall be accompanied by any relevant documents in
the possession of the Indemnified Party relating to the claim. Subject to the
provisions of this Agreement including, without limitation, Section 6.4(a) and
Section 6.4(b), the failure of an Indemnified Party to give any Notice of Claim
required by this Section shall not affect any of such Party’s rights under this
Article VI or otherwise except and to the extent that such failure is actually
prejudicial to the rights and obligations of the Indemnifying Party.
Notwithstanding anything herein to the contrary, if any Notice of Claim relates
to a Third Party Action, the procedures of Section 6.5(d) shall apply to such
Third Party Action.

29

--------------------------------------------------------------------------------



(b) After an Indemnified Party has delivered a Notice of Claim requesting
payment from an Indemnifying Party for any Losses, the Indemnifying Party shall,
within thirty (30) days of receipt of such Notice of Claim, (i) pay to the
Indemnified Party, in immediately available funds, the amount of Losses, or (ii)
deliver to the Indemnified Party written notice (a “Dispute Notice”) advising
the Indemnified Party that it disputes the claim for indemnification. If, within
thirty (30) days of receipt of such Notice of Claim, the Indemnifying Party
fails to pay said amount to the Indemnified Party or deliver to the Indemnified
Party a Dispute Notice the Indemnifying Party shall be deemed to have accepted
and agreed to such claim for indemnification (a “Deemed Acceptance”) and the
Indemnified Party may exercise any and all legal or equitable remedies available
to the Indemnified Party under this Agreement or otherwise with respect to such
Losses.

(c) If, within such thirty (30) day period following receipt of the Notice of
Claim, the Indemnifying Party delivers a Dispute Notice with respect to the
Indemnified Party’s claim for indemnification for Losses, the Indemnifying Party
and the Indemnified Party agree that, prior to commencing any litigation or
other proceedings against the other concerning any matter in which such Party
intends to claim a right of indemnification, they will negotiate in good faith
to resolve any dispute with respect to such claim and to provide each other with
all relevant information relating to such dispute. If the Indemnifying Party and
the Indemnified Party are unable to resolve any such dispute within thirty (30)
days of the delivery of a Dispute Notice (or such longer period as the Parties
may agree upon), the Indemnifying Party or the Indemnified Party may thereafter
commence litigation or other proceedings to resolve such dispute. The successful
Party in any such proceeding shall be entitled to reimbursement from the
non-successful Party for any and all of the successful Party’s costs and
expenses including, without limitation, reasonable attorneys’ fees, incurred in
connection with such proceeding.

(d) If any Notice of Claim relates to any Action against any Indemnified Party
by a third party (a “Third Party Action”), the Indemnifying Party shall be
entitled to participate in such Third Party Action and, at its option, assume
the defense thereof with its own counsel (to be reasonably satisfactory to the
Indemnified Party), at the Indemnifying Party’s sole expense, by providing
written notice to the Indemnified Party delivered within thirty (30) days after
the Indemnifying Party receives the Notice of Claim; provided, however, that the
Indemnifying Party shall not have the right to assume the defense of any Third
Party Action if the Indemnified Party shall have one or more legal or equitable
defenses available to the Indemnified Party which are different from or in
addition to those available to the Indemnifying Party, and, in the reasonable
opinion of counsel for the Indemnified Party, counsel for the Indemnifying Party
could not adequately represent the interests of the Indemnified Party because
such interests could be in conflict with those of the Indemnifying Party. If the
Indemnifying Party shall assume the defense of any Third Party Action, the
Indemnified Party shall be entitled to participate in any Third Party Action at
its expense. The Indemnifying Party shall not consent to the entry of a judgment
with respect to the Third Party Action or enter into any settlement that
involves anything other than the payment of money by the Indemnified Party
without the Indemnified Party’s prior written consent (which shall not be
unreasonably withheld or delayed). Whether or not the Indemnifying Party assumes
the defense of any Third Party Action, the Indemnified Party shall not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Action without the Indemnifying Party’s prior written consent (which consent
shall not be unreasonably withheld). The Indemnified Party shall provide the
Indemnifying Party with access to its records and personnel relating to any such
Third Party Action during normal business hours and shall otherwise cooperate
with the Indemnifying Party in the defense or settlement thereof.

30

--------------------------------------------------------------------------------



6.6 Recoupment Against Escrow. Buyer shall be entitled to receive from the
Escrow Amount payment of: (a) any amount due from Seller or Shareholders
pursuant to Section 2.6(c), which right may be exercised at any time after such
amount is determined in accordance with Section 2.6(b) (provided Seller and
Shareholders do not otherwise timely pay such amount to Buyer pursuant to
Section 2.6(c)); (b) any amounts due from Seller or Shareholders with respect to
any claim for Losses required to be paid by Seller or Shareholders pursuant to
Section 6.2, provided that a Final Resolution with respect to such claim for
Losses has occurred; and (c) any amount due from Seller or Shareholders for
Uncollected Receivables pursuant to Section 8.9, which right may be exercised at
any time after Buyer’s delivery of notice of the Uncollected Receivables in
accordance with Section 8.9 (provided Seller and Shareholders do not otherwise
timely pay the amount of Uncollected Receivables to Buyer pursuant to Section
8.9). As used in this Agreement, a “Final Resolution” with respect to a claim
for Losses pursuant to this Article VI shall mean (i) a written agreement duly
signed by Seller and Buyer; (ii) a Deemed Acceptance under Section 6.5(b)); or
(iii) a final, non-appealable order issued by a court with proper jurisdiction.
When Buyer becomes entitled to any payment from the Escrow Amount pursuant to
this Agreement, Buyer and Seller shall sign and deliver to the Escrow Agent a
written direction authorizing such payment to Buyer, in accordance with the
terms of the Escrow Agreement. Within five (5) business days after expiration of
the Escrow Period, Buyer and Seller shall sign and deliver to the Escrow Agent,
in accordance with the Escrow Agreement, a written direction authorizing the
payment of the remaining Escrow Amount, if any, together with any interest
thereon, to Seller (subject to payment of any amounts due to Buyer for
Uncollected Receivables pursuant to Section 8.9); provided, however that if, at
the expiration of the Escrow Period there are any pending claims by a Buyer
Indemnified Party against Seller or Shareholders for indemnification pursuant to
this Article VI, but there has not been a Final Resolution of such claim, then
Buyer and Seller shall include in such written direction an authorization
directing the Escrow Agent to continue to hold in escrow the amount that Buyer
reasonably deems necessary to fully satisfy such claim (up to the full remaining
amount then held in escrow), until such time as there is a Final Resolution of
such claim or claims (at which time Buyer and Seller shall sign and deliver to
the Escrow Agent a written direction authorizing payment to Buyer or Seller, as
appropriate, in accordance with the terms of the Escrow Agreement).

6.7 Tax Treatment of Indemnification Payments. All indemnification payments made
under this Agreement shall be treated by the Parties as an adjustment to the
Purchase Price for Tax purposes, unless otherwise required by Law.

6.8 Effect of Investigation. The representations, warranties and covenants of
the Indemnifying Party, and the Indemnified Party’s right to indemnification
with respect thereto, shall not be affected or deemed waived by reason of any
investigation made by or on behalf of the Indemnified Party (including by any of
its Representatives).

31

--------------------------------------------------------------------------------



ARTICLE VII
CLOSING

7.1 Closing. The Closing shall take place simultaneously with the execution of
this Agreement on the date of this Agreement (the “Closing Date”), and the
Closing shall be deemed to occur effective as of 11:59 p.m. on the Closing Date.
The Closing shall take place at a location acceptable to the Parties, and may be
completed remotely through the exchange of signature pages by electronic means.
The Parties shall take such actions, including the delivery of documents in
escrow or by facsimile or e-mail, in order to facilitate completion on the
Closing Date of all of the transactions contemplated hereby. Each Party’s
obligations to consummate the transactions contemplated pursuant to this
Agreement shall be conditioned on the other Party delivering at the Closing each
of the documents or items required to be delivered by such other Party under
Section 7.2 or Section 7.3, as applicable.

7.2 Closing Deliveries of Seller and Shareholders. At (or prior to) the Closing,
Seller and Shareholders shall deliver to Buyer the following:

(a) A certificate, duly executed by the Secretary of Seller, containing true,
correct and complete copies of the following:

(i) Certificate of the Secretary of the Commonwealth of Massachusetts, attesting
to the good standing of Seller in such jurisdiction as of a date reasonably
proximate to the Closing Date;

(ii) A copy of the articles of organization of Seller and of all amendments
thereto, certified by the Secretary of the Commonwealth of Massachusetts;

(iii) A copy of the bylaws of Seller as amended through the Closing Date; and

(iv) a copy of all actions taken by Seller’s Board of Directors and by
Shareholders approving this Agreement and the transactions contemplated hereby;

(b) A Bill of Sale, duly executed by Seller, in a form reasonably acceptable to
Buyer and Seller, conveying the Purchased Assets to Buyer free and clear of all
Encumbrances;

(c) Certificates of title for all titled motor vehicles included in the
Purchased Assets, duly endorsed for transfer to Buyer;

(d) The Escrow Agreement, duly executed by Seller;

(e) An Assignment and Assumption Agreement, duly executed by Seller, with
respect to each of the Assigned Contracts, in a form or forms reasonably
acceptable to Buyer and Seller (collectively, the “Assignment and Assumption
Agreement”), together with all consents and approvals as may be required in
connection with the assignment by Seller and the assumption by Buyer of the
Assigned Contracts;

32

--------------------------------------------------------------------------------



(f) The Restrictive Covenant Agreement, duly executed by Seller and each
Shareholder;

(g) A Consulting Agreement, duly executed by Benjamin Leverone;

(h) A Consulting Agreement, duly executed by Jennifer Leverone;

(i) The Closing Statement, duly executed by each of Seller and Shareholders; and

(j) Such other instruments and documents necessary to transfer title in the
Purchased Assets to the Buyer or to consummate any of the other transactions
contemplated hereby as shall have been reasonably requested by counsel to Buyer
on or before the Closing Date.

7.3 Closing Deliveries of Buyer. At (or prior to) the Closing, Buyer shall
deliver to Seller and Shareholders (or the other Persons identified below) the
following:

(a) The Closing Cash Payment;

(b) The Restrictive Covenant Payment;

(c) The Escrow Amount, to the Escrow Agent;

(d) The Escrow Agreement, duly executed by Buyer;

(e) The Assignment and Assumption Agreement, duly executed by Buyer;

(f) The Consulting Agreement with Benjamin Leverone, duly executed by Buyer;

(g) The Consulting Agreement with Jennifer Leverone, duly executed by Buyer;

(h) The Closing Statement, duly executed by Buyer; and

(i) Such other instruments and documents necessary to consummate any of the
transactions contemplated hereby as shall have been reasonably requested by
counsel to Seller on or before the Closing Date.

33

--------------------------------------------------------------------------------



ARTICLE VIII
FURTHER COVENANTS

8.1 Taxes.

(a) All sales or use Taxes payable by reason of the sale and transfer of any of
the Purchased Assets hereunder shall be paid by Seller.

(b) Without limiting the generality of Section 3.1, Seller shall be and remain
responsible for all (and Buyer shall not assume any) Liabilities for Taxes of
Seller of any kind or description including, without limitation, any Taxes
relating to the Business, the Purchased Assets or the Assumed Liabilities for
periods prior to and ending as of the Closing. Each of Seller and Buyer shall
pay Taxes for which it is responsible (and file all Tax Returns) when due.

(c) Seller shall notify all of the Taxing authorities in the jurisdictions that
impose Taxes on Seller or where Seller has a duty to file Tax Returns of the
transactions contemplated by this Agreement in the form and manner required by
such Taxing authorities, if the failure to make such notifications or receive
any available tax clearance certificate (a “Tax Clearance Certificate”) could
subject Buyer to any Taxes of Seller. If any Taxing authority asserts that
Seller is liable for any Tax (or that Buyer is liable for any Tax of Seller),
Seller shall promptly pay any and all such amounts and shall provide evidence to
Buyer that such Liabilities have been paid in full or otherwise satisfied. In no
event shall Buyer be liable for any Liabilities arising from Seller’s failure to
make of file such notifications.

8.2 Expenses of the Parties. Except as otherwise expressly provided in this
Agreement, all expenses involved in the preparation, negotiation, authorization
and consummation of this Agreement and the transactions contemplated hereby,
including all fees and expenses of Representatives, shall be borne solely by the
Party who shall have incurred the same, and no other Party shall have any
responsibility with respect thereto.

8.3 Confidentiality. Except for necessary disclosure to such Party’s directors,
officers, employees, counsel, accountants, bankers and other agents, and except
for the disclosure contemplated by Section 8.6 or this Section 8.3, each Party
shall keep the provisions of this Agreement confidential both prior and
subsequent to the Closing Date. Without limiting the generality of the foregoing
and except as otherwise provided in this Section, no Party shall make any press
release or announcement with respect to the transactions contemplated hereby
without the prior consent of Buyer and Seller, unless such Party determines,
upon the advice of counsel, that such action is required by Law or the rules or
regulations of any stock exchange or relevant Governmental Authority to which
such party is subject. Notwithstanding anything in this Section 8.3 to the
contrary, following the Closing, Buyer may, subject to the prior review by
Seller, disclose in a press release or other format the existence of this
Agreement with Seller and such additional information related to the
transactions contemplated hereby as Buyer may be required to disclose under Law
or the rules or regulations of any stock exchange or relevant Governmental
Authority.

8.4 Non-Disclosure; Non-Solicitation and Non-Competition. At the Closing, Seller
and each Shareholder shall execute a Non-Competition, Non-Solicitation and
Non-Disclosure Agreement in favor of Buyer in the form attached hereto as
Exhibit B (the “Restrictive Covenant Agreement”).

34

--------------------------------------------------------------------------------



8.5 Consulting Agreements. At the Closing, Buyer and Benjamin Leverone and
Jennifer Leverone shall execute Consulting Agreements in substantially the form
attached hereto as Exhibit C-1 and Exhibit C-2, respectively (collectively, the
“Consulting Agreements”).

8.6 Notices to and Consents of Third Parties. Buyer, Seller and each Shareholder
shall in a timely fashion give all notices to and make all filings with all
governmental authorities and other Persons required to be given or made by such
Party under any license, authorization, Contract or other instrument or
otherwise in connection with the transactions contemplated by this Agreement
including, without limitation, those described on Schedule 4.3 and Schedule 5.3.

8.7 Further Assurances. Each Party shall cooperate with the others, take such
further action, and execute and deliver such further documents, as may be
reasonably requested by any other Party in order to carry out the terms and
purposes of this Agreement. Without limiting the generality of the foregoing,
from and after the Closing Date:

(a) Each Party shall file all Tax Returns consistent with the allocation of the
Purchase Price set forth in Schedule 2.4, and no Party shall take any position
on audit or in litigation which is inconsistent with such allocation if such
position would result in the payment of any additional Tax by, or the
disallowance of any deduction or credit to, any other Party; and

(b) On the request of Buyer, Seller and Shareholders shall take such action and
deliver to Buyer such further instruments of assignment, conveyance or transfer
and other documents of further assurance as in the reasonable opinion of counsel
to Buyer may be reasonably desirable to assure, complete and evidence the full
and effective transfer, conveyance and assignment of the Purchased Assets and
possession thereof to Buyer, its successors and assigns, and the performance of
this Agreement by Seller and Shareholders in all respects. In addition, on the
request of Buyer, Seller and Shareholders shall provide Buyer with such advice
and assistance as may be reasonably necessary or appropriate to convey to Buyer
the proprietary information, know-how and other intellectual property included
in the Purchased Assets.

(c) After the Closing, Seller and Shareholders shall promptly transfer or
deliver to Buyer cash, checks (which shall be properly endorsed) or other
property or assets that Seller or Shareholders may receive in respect of any
deposit, prepaid expense, Accounts Receivable or other item that constitutes
part of the Purchased Assets or relates to the Assumed Liabilities. After the
Closing, Buyer shall promptly transfer or deliver to Seller cash, checks (which
shall be properly endorsed) or other property or assets that Buyer may receive
in respect of any item that is an Excluded Asset or relates to Liabilities other
than the Assumed Liabilities.

35

--------------------------------------------------------------------------------



8.8 Employees and COBRA Compliance. Whether or not Buyer hires after the Closing
any employees of Seller, Seller shall be responsible for all compensation and
benefits (including, without limitation, salary, bonus, accrued vacation, any
benefits attributable to compensation and service earned prior to the Closing,
and sick pay) accruing prior to the Closing Date. Without limiting the
generality of Section 3.2, Buyer is not assuming any obligations or Liability
(i) to any of Seller’s employees for sick or vacation pay or other benefits, or
(ii) under any Employee Benefit Plan. Seller agrees and acknowledges that all
COBRA obligations arising with respect to the Purchased Assets or Seller’s
Business prior to the Closing are and shall remain the sole responsibility of
Seller, regardless of which Party is responsible under the COBRA regulations.
Notwithstanding the previous sentence, Buyer agrees and covenants that it shall
provide COBRA coverage to Seller’s “M&A qualified beneficiaries” (as that term
is defined in 26 CFR §54.4980B-9) from and after the Closing, as the “buying
group” as described in 26 CFR §54.4980B-1 et seq.; provided, however, that to
the extent permitted under applicable COBRA regulations, during the period after
the Closing through February 29, 2020 (the “Benefits Transition Period”), Seller
shall continue, and Seller’s employees shall continue their existing coverage
under, the applicable Employee Benefit Plans that are “employee welfare benefit
plans” within the meaning of ERISA. Seller shall terminate such Employee
Benefits Plan as of February 29, 2020. Buyer agrees to reimburse Seller, within
ten (10) days after receipt of invoice, for the pro-rated amount of Seller’s
costs for premiums for such insurance (not including the amount paid by covered
employees), and such other additional documented costs associated with Seller’s
maintaining such Employee Benefit Plans during the Benefits Transition Period.
This Section 8.8 shall survive the Closing.

8.9 Uncollected Receivables. If, during the one-year period beginning on the
Closing Date (the “Collection Period”), Buyer does not collect in full any of
the Accounts Receivable of Seller set forth on the list of Accounts Receivable
that Seller delivers to Buyer with its calculation of Estimated Closing Date
Working Capital pursuant to Section 2.6(a) (as such list may be modified
pursuant to Section 2.6), then Buyer shall deliver to Seller and Shareholders
written notice identifying all such Accounts Receivable that were not so
collected (“Uncollected Receivables”). Within five (5) business days of receipt
of such notice from Buyer, Seller and Shareholders, jointly, shall pay to Buyer
an amount equal to the total amount of Uncollected Receivables (or authorize
Buyer in writing to receive payment of such applicable amount from the Escrow
Amount in accordance with Section 6.6). If Seller and Shareholders fail to pay
when due the amount of Uncollected Receivables due pursuant to this Section
then, in addition to any other rights and remedies available to Buyer (and
notwithstanding any failure by Seller and Shareholders to authorize such payment
as provided above), Buyer shall have the right to receive such applicable
amounts from the Escrow Amount, subject to and in accordance with the terms of
Section 6.6. Upon receipt of the applicable payment from Seller and Shareholders
for the Uncollected Receivables (or upon receipt of such amount from the Escrow
Amount), Buyer shall assign, without recourse, the Uncollected Receivables to
Seller, and Seller shall thereafter be entitled to take reasonable actions to
collect, for Seller’s benefit, the Uncollected Receivables. During the
Collection Period, Buyer shall use commercially reasonable efforts to collect
the Accounts Receivable (but Buyer shall not be obligated to bring collection
actions to collect any such accounts from an account debtor). During the
Collection Period, (i) while she is a consultant of Buyer, Jennifer Leverone
shall be permitted to assist in coordinating and managing the collection of the
Accounts Receivable, and (ii) during the remainder of the Collection Period,
Jennifer Leverone shall be permitted to assist Buyer in the collection of the
Accounts Receivable which shall include contacting such customers on behalf of
and in collaboration with Buyer. Buyer agrees to cooperate with Jennifer
Leverone in the collection of the Accounts Receivable, which shall include, but
not be limited to, providing periodic reports and access to customer and account
information. Buyer shall apply amounts received during the Collection Period
from customers in payment of accounts receivables (including the Accounts
Receivable) to the specific outstanding invoice to which such payment relates.
This Section 8.9 shall survive the Closing.

36

--------------------------------------------------------------------------------



ARTICLE IX
GENERAL PROVISIONS

9.1 Amendment and Waiver. This Agreement may be amended only by a writing
executed by each of the Parties. No waiver of compliance with any provision or
condition hereof, and no consent provided for herein, shall be effective unless
evidenced by an instrument in writing duly executed by the Party sought to be
charged therewith. No failure on the part of any Party to exercise, and no delay
in exercising, any of its rights hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise by any Party of any right preclude any
other or future exercise thereof or the exercise of any other right.

9.2 Assignment. No Party shall assign or attempt to assign any of its rights or
obligations under this Agreement without the prior written consent of each of
the other Parties.

9.3 Notices. Each notice, report, demand, waiver, consent and other
communication required or permitted to be given hereunder shall be in writing
and shall be sent by (i) nationally recognized overnight courier, (ii)
registered or certified first-class mail, postage prepaid and return receipt
requested, or (iii) by facsimile or e-mail, addressed as follows:

If to Buyer:       Transcat, Inc. 35 Vantage Point Drive Rochester, New York
14624 Attention: Chief Financial Officer Fax: (585) 352-7788 e-mail:
mike.tschiderer@transcat.com   with a copy to: Harter, Secrest & Emery LLP 1600
Bausch & Lomb Place Rochester, New York 14604 Attention: James M. Jenkins Fax:
(585) 232-2152 e-mail: jjenkins@hselaw.com   If to Seller or [either]
Shareholder, to:   TTE Laboratories, Inc. c/o Benjamin Leverone 77 Main Street
Hopkinton, MA 01748 Fax: (508) 435-7302 e-mail: bleverone@pipettes.com

37

--------------------------------------------------------------------------------




with a copy to:          Partridge Snow & Hahn LLP
30 Federal Street
Boston, Massachusetts 02110
Attention: Lawrence J. Sheh
Fax: (617) 292-7910
e-mail: LSheh@psh.com

Each such notice and other communication given by overnight courier shall be
deemed to have been given on the next business day, mail shall be deemed to have
been given three (3) business days after it is deposited in the United States
mail in the manner specified herein, and each such notice and other
communication given by facsimile or e-mail shall be deemed to have been given
when it is so transmitted and the appropriate answerback is received. Any Party
may change its address for the purpose hereof by giving notice in accordance
with the provisions of this Section 9.3.

9.4 Binding Effect. Subject to the provisions of Section 9.2, this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns. This Agreement creates no rights of
any nature in any Person not a party hereto.

9.5 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York applicable to agreements made
and to be performed entirely within such State. Any legal suit, action or
proceeding arising out of or related to this Agreement or the matters
contemplated hereunder shall be instituted exclusively in the federal courts of
the United States or the courts of the State of New York in each case located in
the City of Rochester and County of Monroe, and each Party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding and waives any objection based on improper venue or forum non
conveniens. Service of process, summons, notice or other document by mail to
such Party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. Each Party
hereby waives the right to a trial by jury.

9.6 Effect of Agreement. This Agreement, together with all Schedules and
Exhibits, sets forth the entire understanding of the Parties with respect to the
subject matter hereof, and supersedes any and all prior agreements, arrangements
and understandings, written or oral, relating to the subject matter hereof.

9.7 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement shall be prohibited or invalid under
applicable Law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

9.8 Negotiated Transaction. The provisions of this Agreement were negotiated by
the Parties hereto and this Agreement shall be deemed to have been drafted by
all the Parties hereto, notwithstanding any presumptions at law to the contrary.
Each of the Parties hereto has had the opportunity to seek legal and/or other
professional counsel in connection with the negotiation and drafting of this
Agreement and with respect to the consummation of the transactions contemplated
hereby.

9.9 Headings; Counterparts. The Article and Section headings of this Agreement
are for convenience of reference only and do not form a part hereof and do not
in any way modify, interpret or construe the intention of the Parties. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

[Signature page follows]

38

--------------------------------------------------------------------------------



In Witness Whereof, the Parties have duly executed this Agreement on the date
first written above.

Transcat, Inc.   By:    /s/ Michael J. Tschiderer Michael J. Tschiderer, Chief
Financial Officer            TTE Laboratories, Inc.   By: /s/ Benjamin Leverone
Benjamin Leverone, President       /s/ Benjamin Leverone Benjamin Leverone,
individually       /s/ Michael Anema Michael Anema, individually


[Signature page to Asset Purchase Agreement]

--------------------------------------------------------------------------------



Table of Schedules and Exhibits

Schedules Schedule 2.1(b) – Tangible Personal Property Schedule 2.1(e) -
Deposits and Prepaid Expenses Schedule 2.1(f) - Assigned Contracts Schedule
2.1(g) – Intellectual Property Schedule 2.2 – Excluded Assets Schedule 2.4 –
Purchase Price Allocation Schedule 4.1– Organization and Standing Schedule 4.3 –
Seller Conflicts Schedule 4.4 – Financial Statements Schedule 4.6 – Absence of
Change Schedule 4.8(b) – Compliance with Laws (Permits) Schedule 4.9 – Condition
and Sufficiency of Purchased Assets Schedule 4.13(c) – Intellectual Property
Schedule 4.16 – Legal Proceedings Schedule 4.17 – Tax Matters Schedule 4.18 –
Insurance Schedule 4.19 – Labor Relations and Employment Issues Schedule 4.20 –
Employee Benefits Schedule 4.22 – Leased Real Property; Existing Leases Schedule
4.23 – Product and Service Warranties Schedule 4.24 – Relationship with
Customers and Suppliers Schedule 4.25 – Officers, Directors and Shareholders
Schedule 4.26 – Brokers and Finders Schedule 5.3 – Buyer Conflicts     Exhibits
Exhibit A - Form of Escrow Agreement Exhibit B - Form of Restrictive Covenant
Agreement Exhibit C-1 - Form of Consulting Agreement for Benjamin Leverone
Exhibit C-2 - Form of Consulting Agreement for Jennifer Leverone


--------------------------------------------------------------------------------



Exhibit A

Form of Escrow Agreement

--------------------------------------------------------------------------------



Exhibit B

Form of Restrictive Covenant Agreement

--------------------------------------------------------------------------------



Exhibit C-1

Form of Consulting Agreement - Benjamin Leverone

--------------------------------------------------------------------------------



Exhibit C-2

Form of Consulting Agreement - Jennifer Leverone

--------------------------------------------------------------------------------